Exhibit 10.1

LEASE

BETWEEN

THE IRVINE COMPANY LLC

AND

BIOPHARMX, INC.

 



 

--------------------------------------------------------------------------------

 



LEASE

THIS LEASE is made as of October 30, 2018, by and between THE IRVINE COMPANY
LLC,  a  Delaware limited liability company, hereafter called “Landlord,” and
BIOPHARMX, INC., a Nevada corporation,  hereafter called “Tenant.”

ARTICLE 1.  BASIC LEASE PROVISIONS

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

1.     Tenant’s Trade Name:  N/A

2.     Premises:

    

Suite No. 115 (The Premises are more particularly described in Section 2.1)

 

 

 

Address of Building:

 

101-115 Nicholson Lane, San Jose, CA 95134

Project Description:

 

First Point (as shown on Exhibit Y to this Lease)

 

3.     Use of Premises:   General office, research, development and laboratory
(the “Permitted Uses”) and for no other use.

4.     Estimated Commencement Date:  9  weeks following the date of this Lease.

5.     Lease Term:  60 months, plus such additional days as may be required to
cause this Lease to expire on the final day of the calendar month.

6.     Basic Rent:

Months of Term or
Period

Monthly Rate Per Rentable
Square Foot

Monthly Basic Rent
(rounded to the nearest
dollar)

1 to 12

$2.15

$25,355.00

13 to 24

$2.21

$26,063.00

25 to 36

$2.28

$26,888.00

37 to 48

$2.35

$27,714.00

49 to 60

$2.42

$28,539.00

 

Notwithstanding the above schedule of Basic Rent to the contrary, as long as
Tenant is not in Default (as defined in Section 14.1) under this Lease, Tenant
shall be entitled to an abatement of 2 full calendar months of Basic Rent in the
aggregate amount of $50,710.00 (i.e. $25,355.00 per month) (the “Abated Basic
Rent”) for the 2nd and 3rd full calendar months of the Term (the “Abatement
Period”). In the event Tenant Defaults at any time during the Term and this
Lease is terminated as a result thereof,  all unamortized Abated Basic Rent
(i.e. based upon the amortization of the Abated Basic Rent in equal monthly
amounts during the initial Term, without interest) shall immediately become due
and payable.  The payment by Tenant of the Abated Basic Rent in the event of a
Default shall not limit or affect any of Landlord's other rights, pursuant to
this Lease or at law or in equity. Only Basic Rent shall be abated during the
Abatement Period and all other additional rent and other costs and charges
specified in this Lease shall remain as due and payable pursuant to the
provisions of this Lease.





1

--------------------------------------------------------------------------------

 



7.     Expense Recovery Period:  Every twelve month period during the Term (or
portion thereof during the first and last Lease years) ending June 30.

8.     Floor Area of Premises:  approximately 11,793 rentable square feet

Floor Area of Building:  approximately 36,144 rentable square feet

9.     Security Deposit:  $114,534.00

10.   Broker(s):  Irvine Management Company ("Landlord's Broker") is the agent
of Landlord exclusively and Savills Studley/San Jose ("Tenant's Broker") is the
agent of Tenant exclusively.

11.   Parking:  40 parking spaces in accordance with the provisions set forth in
Exhibit F to this Lease.

12.   Address for Payments and Notices:

 

LANDLORD

    

TENANT

 

 

 

 

 

Payment Address:

 

Prior to the commencement Date:

 

 

 

 

 

THE IRVINE COMPANY LLC

 

BIOPHARMX, INC.

 

Dept. 01129

 

1505 Adams Drive, Suite D

 

P.O. Box 39000

 

Menlo Park, CA 94025

 

San Francisco, CA  94139-0001

 

Attn:  Senior Vice President, Operations

 

 

 

 

 

Notice Address:

 

After the commencement Date

 

 

 

 

 

THE IRVINE COMPANY LLC

 

BIOPHARMX, INC.

 

550 Newport Center Drive

 

101-115 Nicholson Lane, Suite 115

 

Newport Beach, CA 92660

 

San Jose, CA  95134

 

Attn:

Senior Vice President, Property Operations

 

Attn: Senior Vice President, Operations

 

 

Irvine Office Properties

 

 

 

 

 

 

 

 

with a copy of notices to:

 

 

 

 

 

 

 

THE IRVINE COMPANY LLC

 

 

 

550 Newport Center Drive

 

 

 

Newport Beach, CA 92660

 

 

 

Attn:

Vice President, Property Operations

 

 

 

 

Irvine Office Properties, Technology Portfolio

 

 

 

LIST OF LEASE EXHIBITS (All exhibits, riders and addenda attached to this Lease
are hereby incorporated into and made a part of this Lease):

Exhibit A    Description of Premises

Exhibit B    Operating Expenses

Exhibit C    Utilities and Services

Exhibit D    Tenant’s Insurance

Exhibit E    Rules and Regulations

Exhibit F     Parking

Exhibit G    Additional Provisions

Exhibit H    Landlord’s Disclosures

Exhibit J     Survey Form

Exhibit X    Work Letter

Exhibit Y    Project Description





2

--------------------------------------------------------------------------------

 



ARTICLE 2.  PREMISES

2.1.   LEASED PREMISES.  Landlord leases to Tenant and Tenant leases from
Landlord the Premises shown in Exhibit A (the “Premises”), containing
approximately the floor area set forth in Item 8 of the Basic Lease Provisions
(the “Floor Area”).  The Premises are located in the building identified in
Item 2 of the Basic Lease Provisions (the “Building”), which is a portion of the
project described in Item 2 (the “Project”).  Landlord and Tenant stipulate and
agree that the Floor Area of Premises set forth in Item 8 of the Basic Lease
Provisions is correct.

2.2.   ACCEPTANCE OF PREMISES.  Landlord shall deliver possession of the
Premises to the Tenant when they are “ready for occupancy” (as defined below). 
Tenant acknowledges that neither Landlord nor any representative of Landlord has
made any representation or warranty with respect to the Premises, the Building
or the Project or the suitability or fitness of either for any purpose, except
as set forth in this Lease.  Tenant acknowledges that the flooring materials
which may be installed within portions of the Premises located on the ground
floor of the Building may be limited by the moisture content of the Building
slab and underlying soils.  The taking of possession or use of the Premises by
Tenant for any purpose other than construction shall conclusively establish that
the Premises and the Building were in satisfactory condition and in conformity
with the provisions of this Lease in all respects, except for (a) those matters
which Tenant shall have brought to Landlord’s attention on a written punch list,
and (b) any work to be completed by Landlord pursuant to the Work Letter after
the Commencement Date.  The punch list shall be limited to any items required to
be accomplished by Landlord under the Work Letter (if any) attached as
Exhibit X, and shall be delivered to Landlord within 30 days after the
Commencement Date (as defined herein).  If there is no Work Letter, or if no
items are required of Landlord under the Work Letter, by taking possession of
the Premises Tenant accepts the improvements in their existing condition, and
waives any right or claim against Landlord arising out of the condition of the
Premises.  Nothing contained in this Section 2.2 shall affect the commencement
of the Term or the obligation of Tenant to pay rent.  Landlord shall diligently
complete all punch list items of which it is notified as provided above.

ARTICLE 3.  TERM

3.1.   GENERAL.  The term of this Lease (“Term”) shall be for the period shown
in Item 5 of the Basic Lease Provisions.  The Term shall commence (“Commencement
Date”) on the earlier of (a) the date the Premises are deemed “ready for
occupancy” (as hereinafter defined) and possession thereof is delivered to
Tenant, or (b) the date Tenant commences its regular business activities within
the Premises.  Promptly following request by Landlord, the parties shall
memorialize on a form provided by Landlord (the "Commencement Memorandum") the
actual Commencement Date and the expiration date (“Expiration Date") of this
Lease; should Tenant fail to execute and return the Commencement Memorandum to
Landlord within 5 business days (or provide specific written objections thereto
within that period), then Landlord's determination of the Commencement and
Expiration Dates as set forth in the Commencement Memorandum shall be
conclusive.  The Premises shall be deemed “ready for occupancy” when
Landlord has repainted and recarpeted the front/office area of the Premises in
accordance with the paint and carpeting reflected in the “Preliminary Plan” (as
defined in the Work Letter attached to this Lease (“Work Letter”)) approved by
Landlord and Tenant.  “Landlord’s Contractor” (as defined in the Work Letter)
will complete the additional work required to be completed by Landlord’s
Contractor pursuant to the Work Letter following the Commencement Date.

3.2.   DELAY IN POSSESSION.  If Landlord, for any reason whatsoever, cannot
deliver possession of the Premises to Tenant on or before the Estimated
Commencement Date set forth in Item 4 of the Basic Lease Provisions, this Lease
shall not be void or voidable nor shall Landlord be liable to Tenant for any
resulting loss or damage.  However, Tenant shall not be liable for any rent
until the Commencement Date occurs as provided in Section 3.1 above, except that
if Landlord’s failure to substantially complete the work required of Landlord
pursuant to Section 3.1(a) above is attributable to any action or inaction by
Tenant (including without limitation any Tenant Delay described in the Work
Letter, if any, attached to this Lease), then the Premises shall be deemed ready
for occupancy, and Landlord shall be entitled to full performance by Tenant
(including the payment of rent), as of the date Landlord would have been able to
substantially complete such work and deliver the Premises to Tenant but for
Tenant’s delay(s).





3

--------------------------------------------------------------------------------

 



If the Commencement Date has not occurred on or before February 14, 2019 (the
"Outside Completion Date"), Tenant shall be entitled to a rent abatement
following the Commencement Date of one (1) day’s Basic Rent for every day in the
period beginning on the Outside Completion Date and ending on the Commencement
Date.  Landlord and Tenant acknowledge and agree that:  (i) the determination of
the Commencement Date shall take into consideration the effect of any Tenant
Delays; and (ii) the Outside Completion Date shall be postponed by the number of
days the Commencement Date is delayed due to events of force majeure.

ARTICLE 4.  RENT AND OPERATING EXPENSES

4.1.   BASIC RENT.  From and after the Commencement Date, Tenant shall pay to
Landlord without deduction or offset a Basic Rent for the Premises in the total
amount shown (including subsequent adjustments, if any) in Item 6 of the Basic
Lease Provisions (the “Basic Rent”).  If the Commencement Date is other than the
first day of a calendar month, any rental adjustment shown in Item 6 shall be
deemed to occur on the first day of the next calendar month following the
specified monthly anniversary of the Commencement Date.  The Basic Rent shall be
due and payable in advance commencing on the Commencement Date and continuing
thereafter on the first day of each successive calendar month of the Term, as
prorated for any partial month.  No demand, notice or invoice shall be
required.  An installment in the amount of 1 full month’s Basic Rent at the
initial rate specified in Item 6 of the Basic Lease Provisions, and 1 month’s
estimated Tenant’s Share of Operating Expenses shall be delivered to Landlord
concurrently with Tenant’s execution of this Lease and shall be applied against
the Basic Rent first due hereunder; the next installment of Basic Rent shall be
due on the first day of the fourth calendar month of the Term, which installment
shall, if applicable, be appropriately prorated to reflect the amount prepaid
for that calendar month.

4.2.   OPERATING EXPENSES. Tenant shall pay Tenant’s Share of Operating Expenses
in accordance with Exhibit B of this Lease.

4.3.   SECURITY DEPOSIT.  Concurrently with Tenant’s delivery of this Lease,
Tenant shall deposit with Landlord the sum, if any, stated in Item 9 of the
Basic Lease Provisions (the “Security Deposit”), to be held by Landlord as
security for the full and faithful performance of Tenant’s obligations under
this Lease, to pay any rental sums, including without limitation such additional
rent as may be owing under any provision hereof, and to maintain the Premises as
required by Sections 7.1 and 15.2 or any other provision of this Lease.  Upon
any breach of the foregoing obligations by Tenant (beyond applicable notice and
cure periods), Landlord may apply all or part of the Security Deposit as full or
partial compensation.  If any portion of the Security Deposit is so applied,
Tenant shall within 5 business days after written demand by Landlord deposit
cash with Landlord in an amount sufficient to restore the Security Deposit to
its original amount.  Landlord shall not be required to keep the Security
Deposit separate from its general funds, and Tenant shall not be entitled to
interest on the Security Deposit.  In no event may Tenant utilize all or any
portion of the Security Deposit as a payment toward any rental sum due under
this Lease.  Any unapplied balance of the Security Deposit shall be returned to
Tenant or, at Landlord’s option, to the last assignee of Tenant’s interest in
this Lease within 30 days following the termination of this Lease and Tenant's
vacation of the Premises.  Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code, or any similar or successor laws now or hereafter
in effect, in connection with Landlord’s application of the Security Deposit to
prospective rent that would have been payable by Tenant but for the early
termination due to Tenant’s Default (as defined herein).

ARTICLE 5.  USES

5.1.   USE.  Tenant shall use the Premises only for the purposes stated in
Item 3 of the Basic Lease Provisions and for no other use whatsoever.  The uses
prohibited under this Lease shall include, without limitation, use of the
Premises or a portion thereof for (i) offices of any agency or bureau of the
United States or any state or political subdivision thereof; (ii) offices or
agencies of any foreign governmental or political subdivision thereof; or
(iii) schools, temporary employment agencies or other training facilities which
are not ancillary to corporate, executive or professional office use.  Tenant
shall not do or permit





4

--------------------------------------------------------------------------------

 



anything to be done in or about the Premises which will in any material way
interfere with the rights or quiet enjoyment of other occupants of the Building
or the Project, or use or allow the Premises to be used for any unlawful
purpose, nor shall Tenant permit any nuisance or commit any waste in the
Premises or the Project.  Tenant shall comply at its expense with all present
and future laws, ordinances and requirements of all governmental authorities
that pertain to Tenant or its use of the Premises, and with all energy usage
reporting requirements of Landlord.  Pursuant to California Civil Code § 1938,
Landlord hereby states that the Premises have not undergone inspection by a
Certified Access Specialist (CASp) (defined in California Civil Code
§ 55.52(a)(3)).  Pursuant to Section 1938 of the California Civil Code, Landlord
hereby provides the following notification to Tenant: "A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction related accessibility standards within the
premises."  If Tenant requests to perform a CASp inspection of the Premises,
Tenant shall, at its cost, retain a CASp approved by Landlord (provided that
Landlord may designate the CASp, at Landlord’s option) to perform the inspection
of the Premises at a time agreed upon by the parties.  Tenant shall provide
Landlord with a copy of any report or certificate issued by the CASp (the "CASp
Report") and Tenant shall, at its cost, promptly complete any modifications
necessary to correct violations of construction related accessibility standards
in the Premises identified in the CASp Report, notwithstanding anything to the
contrary in this Lease.  Tenant agrees to keep the information in the CASp
Report confidential except as necessary for the Tenant to complete such
modifications and/or as required by applicable law.  Subject to the terms of
this Lease, Tenant and its employees, licensees, and visitors shall have access
to the Premises on a 24 hours a day, 7 days a week basis.

Landlord shall comply with all laws relating to the Base Building (hereinafter
defined), provided that compliance with such laws are not the responsibility of
Tenant under this Lease, and provided further that Landlord’s failure to comply
therewith would prohibit Tenant from obtaining or maintaining a certificate of
occupancy (or its legal equivalent) for the Premises, or would unreasonably and
materially affect the safety of Tenant’s employees or create a significant
health hazard for Tenant’s employees.  In addition, Landlord shall be
responsible for the cost of correcting any violations of Title III of the
Americans with Disabilities Act (“ADA”) with respect to the Common Areas of the
Building.  Landlord shall have the right to contest any such violations in good
faith.  For purposes herein, "Base Building" shall include the structural
portions of the Building, the public restrooms and the Building mechanical,
electrical and plumbing systems and equipment located in the internal core of
the Building on the floor or floors on which the Premises are located.

5.2.   SIGNS.  Tenant shall have the non-exclusive right to one (1) position on
the shared Project monument sign for Tenant’s name and graphics in a location
designated by Landlord, subject to Landlord's right of prior approval that such
exterior signage is in compliance with the Signage Criteria (defined
below).  Except as provided in the foregoing and except for Landlord’s standard
suite signage identifying Tenant’s name and/or logo, Tenant shall have no right
to maintain signs in any location in, on or about the Premises, the Building or
the Project and shall not place or erect any signs that are visible from the
exterior of the Building.  The size, design, graphics, material, style, color
and other physical aspects of any permitted sign shall be subject to Landlord's
written determination, as determined solely by Landlord, prior to installation,
that signage is in compliance with any covenants, conditions or restrictions
encumbering the Premises and Landlord's signage program for the Project, as in
effect from time to time and approved by the City in which the Premises are
located ("Signage Criteria").  Prior to placing or erecting any such signs,
Tenant shall obtain and deliver to Landlord a copy of any applicable municipal
or other governmental permits and approvals, except to Landlord’s standard suite
signage.  Tenant shall be responsible for all costs of any permitted sign,
including, without limitation, the fabrication, installation, maintenance and
removal thereof and the cost of any permits therefor, except that Landlord shall
pay for the initial installation costs only of the standard suite signage.  If
Tenant fails to maintain its sign in good condition, or if Tenant fails to
remove same upon termination of this Lease and repair and restore any damage
caused by the sign or its removal,





5

--------------------------------------------------------------------------------

 



Landlord may do so at Tenant's expense.  Landlord shall have the right to
temporarily remove any signs in connection with any repairs or maintenance in or
upon the Project.  The term "sign" as used in this Section shall include all
signs, designs, monuments, displays, advertising materials, logos, banners,
projected images, pennants, decals, pictures, notices, lettering, numerals or
graphics.  Tenant’s exterior signage rights under this Section 5.2 belong solely
to Biopharmx, Inc., a Nevada corporation, and any attempted assignment or
transfer of such rights shall be void and of no force and effect. 
Notwithstanding the foregoing, but subject to the provisions for an
“Objectionable Name” as hereinafter provided, the parties agree that Tenant’s
signage rights shall be assignable to any “Permitted Transferee” (as defined in
Section 9.2(e) below).  Tenant's signage shall not have a name which relates to
an entity which is of a character or reputation, or is associated with a
political faction or orientation, which is inconsistent with the quality of the
Project, or which would otherwise reasonably offend a landlord of comparable
institutionally owned office building located near the Building (an
“Objectionable Name”).  The parties hereby agree that the name “Biopharmx” or
any reasonable derivation thereof, shall not be deemed an Objectionable Name.

5.3.   HAZARDOUS MATERIALS.

(a)         For purposes of this Lease, the term "Hazardous Materials" means
(i) any "hazardous material" as defined in Section 25501(o) of the California
Health and Safety Code, (ii) hydrocarbons, polychlorinated biphenyls or
asbestos, (iii) any toxic or hazardous materials, substances, wastes or
materials as defined pursuant to any other applicable state, federal or local
law or regulation, and (iv) any other substance or matter which may result in
liability to any person or entity as a result of such person's possession, use,
storage, release or distribution of such substance or matter under any statutory
or common law theory.

(b)         Tenant shall not cause or permit any Hazardous Materials to be
brought upon, stored, used, generated, released or disposed of on, under, from
or about the Premises (including without limitation the soil and groundwater
thereunder) without the prior written consent of Landlord, which consent may be
given or withheld in Landlord's sole and absolute discretion.  Notwithstanding
the foregoing, Tenant shall have the right, without obtaining prior written
consent of Landlord, (1) to utilize within the Premises a reasonable quantity of
standard office products that may contain Hazardous Materials (such as photocopy
toner, "White Out", and the like), provided however, that (i) Tenant shall
maintain such products in their original retail packaging, shall follow all
instructions on such packaging with respect to the storage, use and disposal of
such products, and shall otherwise comply with all applicable laws with respect
to such products, and (ii) all of the other terms and provisions of this
Section 5.3 shall apply with respect to Tenant's storage, use and disposal of
all such products;  and (2) to utilize within the Premises those Hazardous
Materials in kind and content listed on the “Survey Form” (defined below)
delivered to Landlord prior to the execution of this Lease (as such completed
Survey Form may be amended from time to time by Tenant with Landlord’s approval,
not to be unreasonably withheld), provided that Tenant shall comply with all
applicable laws with respect to such Hazardous Materials and all of the other
terms and provisions of this Section 5.3 shall apply with respect to Tenant’s
storage, use and disposal of such Hazardous Materials.  Landlord may, in its
sole and absolute discretion, place such reasonable conditions as Landlord deems
appropriate with respect to Tenant's use, storage and/or disposal of any
Hazardous Materials requiring Landlord’s consent.  Tenant understands that
Landlord may utilize an environmental consultant to assist in determining
conditions of approval in connection with the storage, use, release, and/or
disposal of Hazardous Materials by Tenant on or about the Premises, and/or, if
Landlord reasonably believes that Tenant is in violation of this Section 5.3, to
conduct periodic inspections of the storage, generation, use, release and/or
disposal of such Hazardous Materials by Tenant on and from the Premises, and
Tenant agrees that any costs incurred by Landlord in connection therewith shall
be reimbursed by Tenant to Landlord as additional rent hereunder upon demand.

(c)         Prior to the execution of this Lease, Tenant shall complete, execute
and deliver to Landlord a Hazardous Material Survey Form (the "Survey Form") in
the form of Exhibit J attached hereto.  The completed Survey Form shall be
deemed incorporated into this Lease for all purposes, and Landlord shall be
entitled to rely fully on the information contained therein.  On each
anniversary of the Commencement Date until the expiration or sooner termination
of this Lease, Tenant shall disclose to Landlord in writing the names and
amounts of all Hazardous Materials which were stored, generated, used, released
and/or





6

--------------------------------------------------------------------------------

 



disposed of on, under or about the Premises for the twelve-month period prior
thereto, and which Tenant desires to store, generate, use, release and/or
dispose of on, under or about the Premises for the succeeding twelve-month
period.  In addition, to the extent Tenant is permitted to utilize Hazardous
Materials upon the Premises, Tenant shall promptly provide Landlord with
complete and legible copies of all the following environmental documents
relating thereto:  reports filed pursuant to any self-reporting requirements;
permit applications, permits, monitoring reports, emergency response or action
plans, workplace exposure and community exposure warnings or notices and all
other reports, disclosures, plans or documents (even those which may be
characterized as confidential) relating to water discharges, air pollution,
waste generation or disposal, and underground storage tanks for Hazardous
Materials; orders, reports, notices, listings and correspondence (even those
which may be considered confidential) of or concerning the release,
investigation, compliance, cleanup, remedial and corrective actions, and
abatement of Hazardous Materials; and all complaints, pleadings and other legal
documents filed by or against Tenant related to Tenant's storage, generation,
use, release and/or disposal of Hazardous Materials.

(d)         Landlord and its agents shall have the right, but not the
obligation, at reasonable times, upon reasonable prior notice, to inspect,
sample and/or monitor the Premises and/or the soil or groundwater thereunder at
any time to determine whether Tenant is complying with the terms of this
Section 5.3, and in connection therewith Tenant shall provide Landlord with full
access to all facilities, records and personnel related thereto.  Landlord shall
keep confidential any of Tenant’s environmental records which are marked or
otherwise designated by Tenant as “confidential” and shall not disclose same,
without Tenant’s consent, to any person or entity other than Landlord’s
financial, legal and other consultants with a “need to know”; provided, however,
that Landlord may disclose same to any actual or prospective lender or buyer or
pursuant to legal requirement.  If Tenant is not in compliance with any of the
provisions of this Section 5.3, or in the event of a release of any Hazardous
Material on, under, from or about the Premises caused or permitted by Tenant,
its agents, employees, contractors, licensees, subtenants or invitees, and
Tenant shall fail to cure such violation within three (3) days after written
notice thereof, then Landlord and its agents shall have the right, but not the
obligation, without limitation upon any of Landlord's other rights and remedies
under this Lease, to immediately enter upon the Premises without further notice
and to discharge Tenant's obligations under this Section 5.3 at Tenant's
expense, including without limitation the taking of emergency or long-term
remedial action.  Landlord and its agents shall endeavor to minimize
interference with Tenant's business in connection therewith, but shall not be
liable for any such interference.  In addition, Landlord, at Tenant's expense,
shall have the right, but not the obligation, to join and participate in any
legal proceedings or actions initiated in connection with any claims arising out
of the storage, generation, use, release and/or disposal by Tenant or its
agents, employees, contractors, licensees, subtenants or invitees of Hazardous
Materials on, under, from or about the Premises.

(e)         If the presence of any Hazardous Materials on, under, from or about
the Premises or the Project caused or permitted by Tenant or its agents,
employees, contractors, licensees, subtenants or invitees results in (i) injury
to any person, (ii) injury to or any contamination of the Premises or the
Project, or (iii) injury to or contamination of any real or personal property
wherever situated, Tenant, at its expense, shall promptly take all actions
necessary to return the Premises and the Project and any other affected real or
personal property owned by Landlord to the condition existing prior to the
introduction of such Hazardous Materials by Tenant or Tenant’s agents,
employees, contractors, licensees, subtenants or invitees and to remedy or
repair any such injury or contamination, including without limitation, any
cleanup, remediation, removal, disposal, neutralization or other treatment of
any such Hazardous Materials.  Notwithstanding the foregoing, Tenant shall not,
without Landlord's prior written consent, which consent may be given or withheld
in Landlord's reasonable discretion, take any remedial action in response to the
presence of any Hazardous Materials on, under, from or about the Premises or the
Project or any other affected real or personal property owned by Landlord or
enter into any similar agreement, consent, decree or other compromise with any
governmental agency with respect to any Hazardous Materials claims; provided
however, Landlord's prior written consent shall not be necessary in the event
that the presence of Hazardous Materials on, under, from or about the Premises
or the Project or any other affected real or personal property owned by Landlord
(i) imposes an immediate threat to the health, safety or welfare of any
individual and (ii) is of such a nature that an immediate remedial response is
necessary and it is not possible to obtain Landlord's consent before taking such
action.  To the fullest extent permitted by law, Tenant shall indemnify, hold
harmless, protect and defend (with attorneys acceptable to Landlord) Landlord





7

--------------------------------------------------------------------------------

 



and any successors to all or any portion of Landlord's interest in the Premises
and the Project and any other real or personal property owned by Landlord from
and against any and all liabilities, losses, damages, diminution in value,
judgments, fines, demands, claims, recoveries, deficiencies, costs and expenses
(including without limitation attorneys' fees, court costs and other
professional expenses), whether foreseeable or unforeseeable, arising directly
or indirectly out of the use, generation, storage, treatment, release, on- or
off-site disposal or transportation of Hazardous Materials on, into, from, under
or about the Premises, the Building or the Project and any other real or
personal property owned by Landlord caused or permitted by Tenant, its agents,
employees, contractors, licensees, subtenants or invitees.  Such indemnity
obligation shall specifically include, without limitation, the cost of any
required or necessary repair, restoration, cleanup or detoxification of the
Premises, the Building and the Project and any other real or personal property
owned by Landlord, the preparation of any closure or other required plans,
whether such action is required or necessary during the Term or after the
expiration of this Lease and any loss of rental due to the inability to lease
the Premises or any portion of the Building or Project as a result of such
Hazardous Materials, the remediation thereof or any repair, restoration or
cleanup related thereto.  If it is at any time discovered that Tenant or its
agents, employees, contractors, licensees, subtenants or invitees caused or
permitted the release of any Hazardous Materials on, under, from or about the
Premises, the Building or the Project or any other real or personal property
owned by Landlord, Tenant shall, at Landlord's request, immediately prepare and
submit to Landlord a comprehensive plan, subject to Landlord's approval,
specifying the actions to be taken by Tenant to return the Premises, the
Building or the Project or any other real or personal property owned by Landlord
to the condition existing prior to the introduction of such Hazardous
Materials.  Upon Landlord's approval of such plan (not to be unreasonably
withheld), Tenant shall, at its expense, and without limitation of any rights
and remedies of Landlord under this Lease or at law or in equity, immediately
implement such plan and proceed to cleanup, remediate and/or remove all such
Hazardous Materials in accordance with all applicable laws and as required by
such plan and this Lease.  In no event, however, shall Tenant have any liability
for Hazardous Materials (1) existing on, under, from or about the Premises, the
Building or the Project prior to the Commencement Date, (2) which are not caused
or permitted to migrate thereon by Tenant or Tenant’s agents, employees,
contractors, licensees, subtenants or invitees, or (3) which are used,
generated, stored, treated, released or disposed thereon by any party other than
Tenant or Tenant’s agents, employees, contractors, licensees, subtenants or
invitees.  The provisions of this Section 5.3(e) shall expressly survive the
expiration or sooner termination of this Lease.

(f)          Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, certain facts relating to Hazardous Materials at the Project known
by Landlord to exist as of the date of this Lease, as more particularly
described in Exhibit H attached hereto.  Tenant shall have no liability or
responsibility with respect to the Hazardous Materials facts described in
Exhibit H, nor with respect to any Hazardous Materials which Tenant proves were
not caused or permitted by Tenant, its agents, employees, contractors,
licensees, subtenants or invitees.  Notwithstanding the preceding two sentences,
Tenant agrees to notify its agents, employees, contractors, licensees,
subtenants, and invitees of any exposure or potential exposure to Hazardous
Materials at the Premises that Landlord brings to Tenant's attention.  Tenant
hereby acknowledges that this disclosure satisfies any obligation of Landlord to
Tenant pursuant to California Health & Safety Code Section 25359.7, or any
amendment or substitute thereto or any other disclosure obligations of Landlord.

ARTICLE 6.  LANDLORD SERVICES

6.1.   UTILITIES AND SERVICES.  Landlord and Tenant shall be responsible to
furnish those utilities and services to the Premises to the extent provided in
Exhibit C, subject to the conditions and payment obligations and standards set
forth in this Lease.  Landlord shall not be liable for any failure to furnish
any services or utilities when the failure is the result of any accident or
other cause beyond Landlord’s reasonable control, nor shall Landlord be liable
for damages resulting from power surges or any breakdown in telecommunications
facilities or services.  Landlord’s temporary inability to furnish any services
or utilities shall not entitle Tenant to any damages, relieve Tenant of the
obligation to pay rent or constitute a constructive or other eviction of Tenant,
except that Landlord shall diligently attempt to restore the service or utility
promptly.  Tenant shall comply with all reasonable and non-discriminatory rules
and regulations





8

--------------------------------------------------------------------------------

 



which Landlord may reasonably establish for the provision of services and
utilities, and shall cooperate with all reasonable conservation practices
established by Landlord.  Landlord shall at all reasonable times have free
access to all electrical and mechanical installations of Landlord.

6.2.   OPERATION AND MAINTENANCE OF COMMON AREAS.  During the Term, Landlord
shall operate all Common Areas within the Building and the Project in a first
class manner.  The term “Common Areas” shall mean all areas within the Building
and other buildings in the Project which are not held for exclusive use by
persons entitled to occupy space, including without limitation parking areas and
structures, driveways, sidewalks, landscaped and planted areas, hallways and
interior stairwells not located within the premises of any tenant, common
electrical rooms,  entrances and lobbies, elevators, and restrooms not located
within the premises of any tenant.

6.3.   USE OF COMMON AREAS.  The occupancy by Tenant of the Premises shall
include the use of the Common Areas in common with Landlord and with all others
for whose convenience and use the Common Areas may be provided by Landlord,
subject, however, to compliance with Rules and Regulations described in
Article 17 below.  Landlord shall at all times during the Term have exclusive
control of the Common Areas, and may restrain or permit any use or occupancy,
except as otherwise provided in this Lease or in Landlord’s rules and
regulations.  Tenant shall keep the Common Areas clear of any obstruction or
unauthorized use related to Tenant’s operations.  Landlord may temporarily close
any portion of the Common Areas for repairs, remodeling and/or alterations, to
prevent a public dedication or the accrual of  prescriptive rights, or for any
other reasonable purpose, provided that Tenant continues to be afforded
reasonable access to and use of the Premises and parking areas (except in
emergencies).  To the extent feasible, all repairs shall be performed at a time
and in a manner so as not to unreasonably interfere with Tenant's normal
business operations.

6.4.   CHANGES AND ADDITIONS BY LANDLORD.  Landlord reserves the right to make
alterations or additions to the Building or the Project or to the attendant
fixtures, equipment and Common Areas,  and such change shall not entitle Tenant
to any abatement of rent or other claim against Landlord.  No change by Landlord
to the Common Areas shall:  (i) materially impair access to and from the
Premises from the parking areas, (ii) reduce the number of vehicle parking
spaces to which Tenant is entitled under Exhibit F of this Lease.

6.5.   ABATEMENT AND INTERFERENCE WITH USE.  In the event that Tenant is
prevented from using, and does not use, the Premises or any material portion
thereof, as a result of (i) any repair, maintenance or alteration performed by
Landlord (including repairs, maintenance and alterations required or permitted
by Landlord hereunder), or which Landlord was required to perform under this
Lease and failed to perform after the Commencement Date, which substantially
interferes with Tenant’s use of or ingress to or egress from the Building,
Project, Premises or the parking areas; (ii) any failure by Landlord to provide
HVAC or electrical service as a result of the direct actions of Landlord, its
employees, contractors or authorized agents (and Landlord shall use its
reasonable efforts to repair or restore such failure), as to which Landlord does
not provide substitute services reasonably suitable for Tenant’s purposes, such
as, for example, bringing in portable air conditioning equipment or back up
electrical generators; (iii) any failure of Tenant to have ingress to and egress
from the Building, Project, Premises or parking areas as a result of the direct
actions of Landlord, its employees, contractors or authorized agents, unless
Landlord provides alternate ingress, egress or access;  or (iv) the presence of
Hazardous Materials (not caused or knowingly permitted by Tenant or Tenant
Parties) in violation of applicable laws which poses a health risk to the
employees of Tenant as a result of continued occupancy of the Premises (any such
set of circumstances as set forth in items (i) through (iv), above, to be known
as an “Abatement Event”), then Tenant shall give Landlord notice of such
Abatement Event, and if such Abatement Event continues for five (5) consecutive
business days after Landlord’s receipt of any such notice (the “Eligibility
Period”), then the Basic Rent and Tenant’s Share of Operating Expenses shall be
abated after expiration of the Eligibility Period for such time and to the
extent that Tenant continues to be so prevented from using, and does not use,
the Premises, or a portion thereof, in the proportion that the rentable area of
the portion of the Premises that Tenant is prevented from using, and does not
use (“Unusable Area”), bears to the total rentable area of the Premises.  In the
event that Tenant is prevented from using, and does not use, the Unusable Area
for a period of time in excess of the Eligibility Period and the remaining
portion of the Premises is not reasonably usable for the





9

--------------------------------------------------------------------------------

 



conduct its business therein, and if Tenant does not conduct its business from
such remaining portion, then for such time after expiration of the Eligibility
Period during which and to the extent the Premises are unfit for occupancy for
Tenant’s permitted use, and Tenant does not use, the Premises, the Basic Rent
and Tenant’s Share of Operating Expenses for the entire Premises shall be
abated.  If, however, Tenant reoccupies any portion of the Premises during such
period, the Basic Rent and Tenant’s Share of Operating Expenses allocable to
such reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises.  Such right to abate Basic Rent and Tenant’s Share of
Operating Expenses shall be Tenant’s sole and exclusive remedy at law or in
equity for an Abatement Event.  Any disputes concerning the foregoing provisions
shall be submitted to and resolved by judicial reference pursuant to Section
14.7 of this Lease.  This Section 6.5 shall not be applicable with respect to
damage or destruction by casualty (which shall be governed by Section 11.1), or
any condemnation (which shall be governed by Article 12).

ARTICLE 7.  REPAIRS AND MAINTENANCE

7.1.   TENANT’S MAINTENANCE AND REPAIR.  Subject to Articles 11 and 12, Tenant
at its sole expense shall make all repairs necessary to keep the Premises and
all improvements and fixtures therein in good condition and repair, excepting
ordinary wear and tear.  Notwithstanding Section 7.2 below, Tenant’s maintenance
obligation shall include without limitation all appliances, interior glass,
doors, door closures, hardware, fixtures, electrical, plumbing, fire
extinguisher equipment and other equipment installed in the Premises for
Tenant’s exclusive use and all Alterations constructed by Tenant pursuant to
Section 7.3 below, together with the HVAC equipment serving the server room and
lab areas of the Premises and any supplemental HVAC equipment installed by or
for Tenant and which serves only the Premises, but Tenant’s maintenance
obligation shall not include the obligation to maintain any structural elements
of the Building except to the extent required due to Tenant’s use of the
Premises for other than normal and customary office use.  All repairs and other
work performed by Tenant or its contractors shall be subject to the terms of
Sections 7.3 and 7.4 below.  Alternatively, should Landlord or its management
agent agree to make a repair on behalf of Tenant and at Tenant’s request, Tenant
shall promptly reimburse Landlord as additional rent for all reasonable costs
incurred (including the standard supervision fee) upon submission of an invoice.

7.2.   LANDLORD’S MAINTENANCE AND REPAIR.  Subject to Articles 11 and 12,
Landlord shall provide service, maintenance and repair with respect to the
heating, ventilating and air conditioning (“HVAC”) equipment of the Building
(exclusive of the HVAC equipment serving the server room and lab areas of the
Premises and any supplemental HVAC equipment installed by or for Tenant and
which serves only the Premises) and shall maintain in good repair the Common
Areas, roof, foundations, footings, the exterior surfaces of the exterior walls
of the Building (including exterior glass), and the structural, electrical,
mechanical and plumbing systems of the Building (including elevators, if any,
serving the Building), except to the extent provided in Section 7.1
above.  Landlord need not make any other improvements or repairs except as
specifically required under this Lease, and nothing contained in this
Section 7.2 shall limit Landlord’s right to reimbursement from Tenant for
maintenance, repair costs and replacement costs as provided elsewhere in this
Lease.  Notwithstanding any provision of the California Civil Code or any
similar or successor laws to the contrary, Tenant understands that it shall not
make repairs at Landlord’s expense or by rental offset.  Except as provided in
Section 11.1 and Article 12 below, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements to
any portion of the Building, including repairs to the Premises, nor shall any
related activity by Landlord constitute an actual or constructive eviction;
provided, however, that in making repairs, alterations or improvements, Landlord
shall interfere as little as reasonably practicable with the conduct of Tenant’s
business in the Premises. Tenant hereby waives any and all rights under and
benefits of subsection 1 of Section 1932, and Sections 1941 and 1942 of the
California Civil Code, or any similar or successor laws now or hereafter in
effect.

7.3.   ALTERATIONS.  Except for cosmetic alteration projects that do not exceed
$20,000.00 during each calendar year and that satisfy the criteria in the next
following sentence (which work shall require notice to Landlord but not
Landlord’s consent), Tenant shall make no alterations, additions, decorations or





10

--------------------------------------------------------------------------------

 



improvements (collectively referred to as “Alterations”) to the Premises without
the prior written consent of Landlord.  Landlord’s consent shall not be
unreasonably withheld as long as the proposed Alterations do not affect the
structural, electrical or mechanical components or systems of the Building, are
not visible from the exterior of the Premises, do not change the basic floor
plan of the Premises, and utilize only Landlord’s building standard materials
(“Standard Improvements”).  Landlord may impose, as a condition to its consent,
any requirements that Landlord in its discretion may deem reasonable or
desirable.  Without limiting the generality of the foregoing, Tenant shall use
Landlord’s designated mechanical and electrical contractors for all Alterations
work affecting the mechanical or electrical systems of the Building.  Should
Tenant perform any Alterations work that would necessitate any ancillary
Building modification or other expenditure by Landlord, then Tenant shall
promptly fund the cost thereof to Landlord.  Tenant shall obtain all required
permits for the Alterations and shall perform the work in compliance with all
applicable laws, regulations and ordinances with contractors reasonably
acceptable to Landlord, and except for cosmetic Alterations not requiring a
permit or cosmetic Alterations not requiring Landlord’s consent as provided
above, Landlord shall be entitled to a supervision fee in the amount of 5% of
the cost of the Alterations.  Any request for Landlord’s consent shall be made
in writing and shall contain architectural plans describing the work in detail
reasonably satisfactory to Landlord.  Landlord may elect to cause its architect
to review Tenant’s architectural plans, and the reasonable cost of that review
shall be reimbursed by Tenant.  Should the Alterations proposed by Tenant and
consented to by Landlord change the floor plan of the Premises, then Tenant
shall, at its expense, furnish Landlord with as-built drawings and CAD disks
compatible with Landlord’s systems.  Alterations shall be constructed in a good
and workmanlike manner using materials of a quality reasonably approved by
Landlord.  Unless Landlord otherwise agrees in writing, all Alterations affixed
to the Premises, including without limitation all Tenant Improvements
constructed pursuant to the Work Letter (except as otherwise provided in the
Work Letter), but excluding moveable trade fixtures and furniture, shall become
the property of Landlord.  Such Alterations shall be surrendered with the
Premises at the end of the Term, except that Landlord may, by notice to Tenant
given at the time Landlord approves the applicable Alterations (including,
without limitation, the Tenant Improvements to be constructed pursuant to the
Work Letter), require Tenant to remove by the Expiration Date, or sooner
termination date of this Lease, all or any Alterations (including without
limitation all telephone and data cabling) installed either by Tenant or by
Landlord at Tenant’s request (collectively, the “Required Removables”), and to
replace any non-Standard Improvements with the applicable Standard
Improvements.  In connection with its removal of Required Removables, Tenant
shall repair any damage to the Premises arising from that removal and shall
restore the affected area to its pre-existing condition, reasonable wear and
tear excepted.

7.4.   MECHANIC’S LIENS.  Tenant shall keep the Premises free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by or for Tenant.  Upon request by Landlord, Tenant shall promptly cause any
such lien to be released by posting a bond in accordance with California Civil
Code Section 8424 or any successor statute.  In the event that Tenant shall not,
within 15 days following the imposition of any lien, cause the lien to be
released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other available remedies, the right to cause the lien to be
released by any means it deems proper, including payment of or defense against
the claim giving rise to the lien.  All expenses so incurred by Landlord,
including Landlord’s attorneys’ fees, shall be reimbursed by Tenant promptly
following Landlord’s demand, together with interest from the date of payment by
Landlord at the maximum non-usurious rate permitted by law until paid.  Tenant
shall give Landlord no less than 20 days’ prior notice in writing before
commencing construction of any kind on the Premises.

7.5.   ENTRY AND INSPECTION.  Landlord shall at all reasonable times have the
right to enter the Premises to inspect them, to supply services in accordance
with this Lease, to make repairs and renovations as reasonably deemed necessary
by Landlord, and to submit the Premises to prospective or actual purchasers or
encumbrance holders (or, during the final twelve months of the Term or when an
uncured Default exists, to prospective tenants), all without being deemed to
have caused an eviction of Tenant and without abatement of rent except as
provided elsewhere in this Lease.  If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. Except in emergencies or to provide Building
services, Landlord shall provide Tenant with reasonable prior verbal notice of
entry and shall use reasonable efforts to minimize any interference with
Tenant’s use of the Premises.





11

--------------------------------------------------------------------------------

 



ARTICLE 8.  SPACE PLANNING AND SUBSTITUTION

Landlord shall have the right, only once during the Term and no earlier than the
end of the 24th month of the Term, upon providing not less than 90 days prior
written notice, to move Tenant to other space of the same or larger size in the
Building or in the Project.  The new space shall (a) have substantially the same
floor plan as the Premises (including, without limitation, the same number of
labs and space for fume hoods), and (b) be provided with improvements of the
same or better quality as those within the Premises (including fume hoods).  The
total monthly Basic Rent for the new space shall in no event exceed the total
monthly Basic Rent for the Premises prior to the relocation and Tenant’s Share
for the new space shall in no event exceed Tenant’s Share for the Premises prior
to the relocation.  Landlord shall improve the new space as provided above at
its sole cost and shall pay the reasonable out-of-pocket costs to relocate and
reconnect Tenant’s personal property and equipment within the new space;
provided that Landlord may elect to cause such work to be done by its
contractors.  Landlord shall also reimburse Tenant for all other reasonable
out-of-pocket costs that Tenant may incur in connection with the relocation,
including without limitation necessary stationery revisions. Within 10 business
days following request by Landlord, Tenant shall execute an amendment to this
Lease prepared by Landlord to memorialize the relocation.  Should Tenant fail
timely to execute and deliver the amendment to Landlord, or should Tenant
thereafter fail to comply with the terms thereof, then Landlord may at its
option elect to terminate this Lease upon not less than 60 days prior written
notice to Tenant.

ARTICLE 9.  ASSIGNMENT AND SUBLETTING

9.1.   RIGHTS OF PARTIES.

(a)         Except as otherwise specifically provided in this Article 9, Tenant
may not, either voluntarily or by operation of law, assign, sublet, encumber, or
otherwise transfer all or any part of Tenant’s interest in this Lease, or permit
the Premises to be occupied by anyone other than Tenant (each, a “Transfer”),
without Landlord’s prior written consent, which consent shall not unreasonably
be withheld in accordance with the provisions of Section 9.1(b).  For purposes
of this Lease, references to any subletting, sublease or variation thereof shall
be deemed to apply not only to a sublease effected directly by Tenant, but also
to a sub-subletting or an assignment of subtenancy by a subtenant at any
level.  Except as otherwise specifically provided in this Article 9, no Transfer
(whether voluntary, involuntary or by operation of law) shall be valid or
effective without Landlord’s prior written consent and, at Landlord’s election,
such a Transfer shall constitute a material default of this Lease.

(b)         Except as otherwise specifically provided in this Article 9, if
Tenant or any subtenant hereunder desires to transfer an interest in this Lease,
Tenant shall first notify Landlord in writing and shall request Landlord’s
consent thereto.  Tenant shall also submit to Landlord in writing:  (i) the name
and address of the proposed transferee; (ii) the nature of any proposed
subtenant’s or assignee’s business to be carried on in the Premises; (iii) the
terms and provisions of any proposed sublease or assignment (including without
limitation the rent and other economic provisions, term, improvement obligations
and commencement date); (iv) evidence that the proposed assignee or subtenant
will comply with the requirements of Exhibit D to this Lease; and (v) any other
information requested by Landlord and reasonably related to the
Transfer.  Landlord shall not unreasonably withhold its consent,
provided:  (1) the use of the Premises will be consistent with the provisions of
this Lease and with Landlord’s commitment to other tenants of the Building and
Project; (2) any proposed subtenant or assignee demonstrates that it is
financially responsible by submission to Landlord of all reasonable information
as Landlord may request concerning the proposed subtenant or assignee,
including, but not limited to, a balance sheet of the proposed subtenant or
assignee as of a date within 90 days of the request for Landlord’s consent and
statements of income or profit and loss of the proposed subtenant or assignee
for the two-year period preceding the request for Landlord’s consent; (3) the
proposed assignee or subtenant is neither an existing tenant or occupant of the
Building or Project nor a prospective tenant with whom Landlord or Landlord's
affiliate has been actively negotiating within the past six (6) months to become
a tenant at the Building or Project, except that Landlord will not enforce this
restriction if it does not have sufficient available comparable space to
accommodate the proposed transferee; and (4) the proposed transferee is not an
SDN (as defined below) and will not impose additional burdens or security risks
on Landlord.  If Landlord





12

--------------------------------------------------------------------------------

 



consents to the proposed Transfer, then the Transfer may be effected within 90
days after the date of the consent upon the terms described in the information
furnished to Landlord; provided that any material change in the terms shall be
subject to Landlord’s consent as set forth in this Section 9.1(b).  Landlord
shall approve or disapprove any requested Transfer within 30 days following
receipt of Tenant’s written notice and the information set forth above.  Except
in connection with a Permitted Transfer (as defined below), if Landlord approves
the Transfer Tenant shall pay a transfer fee of $1,000.00 to Landlord
concurrently with Tenant’s execution of a Transfer consent prepared by Landlord.

(c)         Notwithstanding the provisions of Subsection (b) above, and except
in connection with a “Permitted Transfer” (as defined below), in lieu of
consenting to a proposed assignment of this Lease or to a subletting of 50% or
more of the Floor Area of the Premises for all or substantially all of the
remainder of the Term, Landlord may elect to terminate this Lease in its
entirety in the event of an assignment, or terminate this Lease as to the
portion of the Premises proposed to be subleased with a proportionate abatement
in the rent payable under this Lease, such termination to be effective on the
date that the proposed sublease or assignment would have commenced.  Landlord
may thereafter, at its option, assign or re-let any space so recaptured to any
third party, including without limitation the proposed transferee identified by
Tenant.

(d)         Should any Transfer occur, Tenant shall, except in connection with a
Permitted Transfer, promptly pay or cause to be paid to Landlord, as additional
rent, 50% of any amounts paid by the assignee or subtenant, however described
and whether funded during or after the Lease Term (but excluding Operating
Expenses paid by any such assignee to Landlord), to the extent such amounts are
in excess of the sum of (i) the scheduled Basic Rent payable by Tenant hereunder
(or, in the event of a subletting of only a portion of the Premises, the Basic
Rent allocable to such portion as reasonably determined by Landlord) and
(ii) the direct out-of-pocket costs, as evidenced by third party invoices
provided to Landlord, incurred by Tenant to effect the Transfer, which costs
shall be amortized over the remaining Term of this Lease or, if shorter, over
the term of the sublease.

(e)         The sale of all or substantially all of the assets of Tenant (other
than bulk sales in the ordinary course of business), the merger or consolidation
of Tenant, the sale of Tenant’s capital stock, or any other direct or indirect
change of control of Tenant, including, without limitation, change of control of
Tenant’s parent company or a merger by Tenant or its parent company, shall be
deemed a Transfer within the meaning and provisions of this
Article.  Notwithstanding the foregoing, Tenant may assign this Lease to a
successor to Tenant by merger, consolidation or the purchase of substantially
all of Tenant’s assets, or assign this Lease or sublet all or a portion of the
Premises to an Affiliate (defined below), without the consent of Landlord but
subject to the provisions of Section 9.2, provided that all of the following
conditions are satisfied (a “Permitted Transfer” and each such transferee, a
“Permitted Transferee”):  (i) Tenant is not then in Default hereunder;
(ii) Tenant gives Landlord written notice at least 10 business days before such
Permitted Transfer; and (iii) the successor entity resulting from any merger or
consolidation of Tenant or the sale of all or substantially all of the assets of
Tenant, has a net worth (computed in accordance with generally accepted
accounting principles, except that intangible assets such as goodwill, patents,
copyrights, and trademarks shall be excluded in the calculation (“Net Worth”))
at the time of the Permitted Transfer that is at least equal to the Net Worth of
Tenant immediately before the Permitted Transfer.  Tenant’s notice to Landlord
shall include reasonable information and documentation evidencing the Permitted
Transfer and showing that each of the above conditions has been satisfied.  If
requested by Landlord, Tenant’s successor shall sign and deliver to Landlord a
commercially reasonable form of assumption agreement.  “Affiliate” shall mean an
entity controlled by, controlling or under common control with Tenant.

9.2.   EFFECT OF TRANSFER.  No subletting or assignment, even with the consent
of Landlord, shall relieve Tenant, or any successor-in-interest to Tenant
hereunder, of its obligation to pay rent and to perform all its other
obligations under this Lease.  Each assignee, other than Landlord, shall be
deemed to assume all obligations of Tenant under this Lease and shall be liable
jointly and severally with Tenant for the payment of all rent, and for the due
performance of all of Tenant’s obligations, under this Lease.  Such joint and
several liability shall not be discharged or impaired by any subsequent
modification or extension of this





13

--------------------------------------------------------------------------------

 



Lease.  Consent by Landlord to one or more transfers shall not operate as a
waiver or estoppel to the future enforcement by Landlord of its rights under
this Lease.

9.3.   SUBLEASE REQUIREMENTS.  Any sublease, license, concession or other
occupancy agreement entered into by Tenant shall be subordinate and subject to
the provisions of this Lease, and if this Lease is terminated during the term of
any such agreement, Landlord shall have the right to:  (i) treat such agreement
as cancelled and repossess the subject space by any lawful means, or
(ii) require that such transferee attorn to and recognize Landlord as its
landlord (or licensor, as applicable) under such agreement.  Landlord shall not,
by reason of such attornment or the collection of sublease rentals, be deemed
liable to the subtenant for the performance of any of Tenant’s obligations under
the sublease. If Tenant is in Default (hereinafter defined), Landlord is
irrevocably authorized to direct any transferee under any such agreement to make
all payments under such agreement directly to Landlord (which Landlord shall
apply towards Tenant’s obligations under this Lease) until such Default is
cured.  No collection or acceptance of rent by Landlord from any transferee
shall be deemed a waiver of any provision of Article 9 of this Lease, an
approval of any transferee, or a release of Tenant from any obligation under
this Lease, whenever accruing.  In no event shall Landlord’s enforcement of any
provision of this Lease against any transferee be deemed a waiver of Landlord’s
right to enforce any term of this Lease against Tenant or any other person.

ARTICLE 10.  INSURANCE AND INDEMNITY

10.1.   TENANT’S INSURANCE.  Tenant, at its sole cost and expense, shall provide
and maintain in effect the insurance described in Exhibit D.  Evidence of that
insurance must be delivered to Landlord prior to the Commencement Date.

10.2.   LANDLORD’S INSURANCE.  Landlord shall provide the following types of
insurance, with or without deductible and in amounts and coverages as may be
determined by Landlord in its discretion:  property insurance, subject to
standard exclusions (such as, but not limited to, earthquake and flood
exclusions), covering the Building or Project.  In addition, Landlord may, at
its election, obtain insurance coverages for such other risks as Landlord or its
Mortgagees may from time to time deem appropriate, including earthquake,
terrorism and commercial general liability coverage.  Landlord shall not be
required to carry insurance of any kind on any tenant improvements or
Alterations in the Premises installed by Tenant or its contractors or otherwise
removable by Tenant (collectively, "Tenant Installations"), or on any trade
fixtures, furnishings, equipment, interior plate glass, signs or items of
personal property in the Premises, and Landlord shall not be obligated to repair
or replace any of the foregoing items should damage occur.  All proceeds of
insurance maintained by Landlord upon the Building and Project shall be the
property of Landlord, whether or not Landlord is obligated to or elects to make
any repairs.

10.3.   TENANT’S INDEMNITY.  To the fullest extent permitted by law, but subject
to Section 10.5 below, Tenant shall defend, indemnify and hold harmless Landlord
and Landlord’s agents, employees, lenders, and affiliates, from and against any
and all negligence, claims, liabilities, damages, costs or expenses arising
either before or after the Commencement Date which arise from or are caused by
Tenant’s use or occupancy of the Premises, the Building or the Common Areas of
the Project, or from the conduct of Tenant’s business, or from any activity,
work, or thing done, permitted or suffered by Tenant or Tenant’s agents,
employees, subtenants, vendors, contractors, invitees or licensees in or about
the Premises, the Building or the Common Areas of the Project, or from any
Default in the performance of any obligation on Tenant’s part to be performed
under this Lease, or from any act, omission or negligence on the part of Tenant
or Tenant’s agents, employees, subtenants, vendors, contractors, invitees or
licensees.  Landlord may, at its option, require Tenant to assume Landlord’s
defense in any action covered by this Section 10.3 through counsel reasonably
satisfactory to Landlord.  Notwithstanding the foregoing, Tenant shall not be
obligated to indemnify Landlord against any liability or expense to the extent
it is ultimately determined that the same was caused by the negligence or
willful misconduct of Landlord, its agents, contractors or employees.

10.4.   LANDLORD’S NONLIABILITY.  Unless caused by the gross negligence or
willful misconduct of Landlord, its agents, employees or contractors (but
subject to Section 10.5 below),  Landlord shall not be





14

--------------------------------------------------------------------------------

 



liable to Tenant, its employees, agents and invitees, and Tenant hereby waives
all claims against Landlord, its employees and agents for loss of or damage to
any property, or any injury to any person, resulting from any condition
including, but not limited to, acts or omissions (criminal or otherwise) of
third parties and/or other tenants of the Project, or their agents, employees or
invitees, fire, explosion, falling plaster, steam, gas, electricity, water or
rain which may leak or flow from or into any part of the Premises or from the
breakage, leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, electrical works or other fixtures in
the Building, whether the damage or injury results from conditions arising in
the Premises or in other portions of the Building.  It is understood that any
such condition may require the temporary evacuation or closure of all or a
portion of the Building.  Should Tenant elect to receive any service from a
concessionaire, licensee or third party tenant of Landlord, Tenant shall not
seek recourse against Landlord for any breach or liability of that service
provider.  Notwithstanding anything to the contrary contained in this Lease, in
no event shall Landlord be liable for Tenant’s loss or interruption of business
or income (including without limitation, Tenant’s consequential damages, lost
profits or opportunity costs), or for interference with light or other similar
intangible interests.

10.5.   WAIVER OF SUBROGATION.  Landlord and Tenant each hereby waives all
rights of recovery against the other on account of loss and damage occasioned to
the property of such waiving party to the extent that the waiving party is
entitled to proceeds for such loss and damage under any property insurance
policies carried or otherwise required to be carried by this Lease; provided
however, that the foregoing waiver shall not apply to the extent of Tenant’s
obligation to pay deductibles under any such policies and this Lease.  By this
waiver it is the intent of the parties that neither Landlord nor Tenant shall be
liable to any insurance company (by way of subrogation or otherwise) insuring
the other party for any loss or damage insured against under any property
insurance policies, even though such loss or damage might be occasioned by the
negligence of such party, its agents, employees, contractors or invitees.  The
foregoing waiver by Tenant shall also inure to the benefit of Landlord's
management agent for the Building.

ARTICLE 11.  DAMAGE OR DESTRUCTION

11.1.   RESTORATION.

(a)         If the Building of which the Premises are a part is damaged as the
result of an event of casualty, then subject to the provisions below, Landlord
shall repair that damage as soon as reasonably possible unless Landlord
reasonably determines that:  (i) the Premises have been materially damaged and
there is less than 1 year of the Term remaining on the date of the casualty;
(ii) any Mortgagee (defined in Section 13.1) requires that the insurance
proceeds be applied to the payment of the mortgage debt; or (iii) proceeds
necessary to pay the full cost of the repair are not available from Landlord’s
insurance, including without limitation earthquake insurance.  Should Landlord
elect not to repair the damage for one of the preceding reasons, Landlord shall
so notify Tenant in the “Casualty Notice” (as defined below), and this Lease
shall terminate as of the date of delivery of that notice.

(b)         As soon as reasonably practicable following the casualty event but
not later than 60 days thereafter, Landlord shall notify Tenant in writing
(“Casualty Notice”) of Landlord’s election, if applicable, to terminate this
Lease.  If this Lease is not so terminated, the Casualty Notice shall set forth
the anticipated period for repairing the casualty damage.  If the anticipated
repair period exceeds 270 days and if the damage is so extensive as to
reasonably prevent Tenant’s substantial use and enjoyment of the Premises, then
either party may elect to terminate this Lease by written notice to the other
within 10 days following delivery of the Casualty Notice.

(c)         In the event that neither Landlord nor Tenant terminates this Lease
pursuant to Section 11.1(b), Landlord shall repair all material damage to the
Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term.  Upon notice from Landlord,
Tenant shall assign or endorse over to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant's
insurance with respect to any Tenant Installations; provided if the estimated
cost to repair such Tenant Installations exceeds the amount of insurance
proceeds received by Landlord from Tenant's insurance carrier, the excess cost
of such repairs shall be paid by Tenant to Landlord prior to Landlord's
commencement of repairs.  Within 30 days of





15

--------------------------------------------------------------------------------

 



demand, Tenant shall also pay Landlord for any additional excess costs that are
determined during the performance of the repairs to such Tenant Installations.

(d)         From and after the date of the casualty event, the rental to be paid
under this Lease shall be abated in the same proportion that the Floor Area of
the Premises that is rendered unusable by the damage from time to time bears to
the total Floor Area of the Premises.

(e)         Notwithstanding the provisions of subsections (a), (b) and (c) of
this Section 11.1, but subject to Section 10.5, the cost of any repairs shall be
borne by Tenant, and Tenant shall not be entitled to rental abatement or
termination rights, if the damage is due to the fault or neglect of Tenant or
its employees, subtenants, contractors, invitees or representatives.  In
addition, the provisions of this Section 11.1 shall not be deemed to require
Landlord to repair any Tenant Installations, fixtures and other items that
Tenant is obligated to insure pursuant to Exhibit D or under any other provision
of this Lease.

11.2.   LEASE GOVERNS.  Tenant agrees that the provisions of this Lease,
including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.

ARTICLE 12. EMINENT DOMAIN

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”).  Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Project which would have a material adverse effect on Landlord’s
ability to profitably operate the remainder of the Building.  The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority.  If this Lease is not
terminated, Basic Rent and Tenant’s Share of Operating Expenses shall be
appropriately adjusted to account for any reduction in the square footage of the
Building or Premises. All compensation awarded for a Taking shall be the
property of Landlord and the right to receive compensation or proceeds in
connection with a Taking are expressly waived by Tenant; provided, however,
Tenant may file a separate claim for Tenant's personal property and Tenant's
reasonable relocation expenses, provided the filing of the claim does not
diminish the amount of Landlord’s award.  If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking.  Tenant agrees
that the provisions of this Lease shall govern any Taking and shall accordingly
supersede any contrary statute or rule of law.

ARTICLE 13.  SUBORDINATION; ESTOPPEL CERTIFICATE

13.1.   SUBORDINATION.  Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee”. This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination and attornment agreement in favor of the Mortgagee, provided such
agreement provides a non-disturbance covenant benefiting Tenant.  Alternatively,
a Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease.  Upon request, Tenant, without charge, shall attorn to any successor to
Landlord’s interest in this Lease in the event of a foreclosure of any
mortgage.  Tenant agrees that any purchaser at a foreclosure sale or lender
taking title under a deed in lieu of foreclosure shall not be responsible for
any act or omission of a prior landlord, shall not be subject to any offsets or
defenses Tenant may have against a prior landlord, and shall not be liable for
the return of the Security Deposit not actually recovered by such purchaser nor
bound by any rent paid in advance of the calendar month in which the transfer of
title occurred; provided that the foregoing shall not release the applicable
prior landlord from any liability for those obligations.  Tenant acknowledges
that Landlord’s Mortgagees and their successors-in-interest are intended third
party beneficiaries of this Section 13.1.





16

--------------------------------------------------------------------------------

 



13.2.   ESTOPPEL CERTIFICATE.  Tenant shall, within 10 business days after
receipt of a written request from Landlord, execute and deliver a commercially
reasonable estoppel certificate in favor of those parties as are reasonably
requested by Landlord (including a Mortgagee or a prospective purchaser of the
Building or the Project).

ARTICLE 14.  DEFAULTS AND REMEDIES

14.1.   TENANT’S DEFAULTS.  In addition to any other event of default set forth
in this Lease, the occurrence of any one or more of the following events shall
constitute a “Default” by Tenant:

(a)         The failure by Tenant to make any payment of Rent required to be
made by Tenant, as and when due, where the failure continues for a period of 3
business days after written notice from Landlord to Tenant.  The term “Rent” as
used in this Lease shall be deemed to mean the Basic Rent and all other sums
required to be paid by Tenant to Landlord pursuant to the terms of this Lease.

(b)         The assignment, sublease, encumbrance or other Transfer of the Lease
by Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord unless otherwise authorized in Article 9 of this
Lease.

(c)         The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.

(d)         Except where a specific time period is otherwise set forth for
Tenant’s performance in this Lease (in which event the failure to perform by
Tenant within such time period shall be a Default), the failure or inability by
Tenant to observe or perform any of the covenants or provisions of this Lease to
be observed or performed by Tenant, other than as specified in any other
subsection of this Section 14.1, where the failure continues for a period of 30
days after written notice from Landlord to Tenant.  However, if the nature of
the failure is such that more than 30 days are reasonably required for its cure,
then Tenant shall not be deemed to be in Default if Tenant commences the cure
within 30 days, and thereafter diligently pursues the cure to completion.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, and Landlord shall not be required to give any
additional notice under California Code of Civil Procedure Section 1161, or any
successor statute, in order to be entitled to commence an unlawful detainer
proceeding.

14.2.   LANDLORD’S REMEDIES.

(a)         Upon the occurrence of any Default by Tenant, then in addition to
any other remedies available to Landlord, Landlord may exercise the following
remedies:

(i)          Landlord may terminate Tenant’s right to possession of the Premises
by any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord.  Such termination
shall not affect any accrued obligations of Tenant under this Lease.  Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property.  Landlord shall also be entitled to recover from
Tenant:

(1)         The worth at the time of award of the unpaid Rent which had been
earned at the time of termination;

(2)         The worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such loss that Tenant proves could have been reasonably
avoided;





17

--------------------------------------------------------------------------------

 



(3)         The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the amount of
such loss that Tenant proves could be reasonably avoided;

(4)         Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result from Tenant’s default, including, but not limited to, the cost of
recovering possession of the Premises, commissions and other expenses of
reletting, including necessary repair, renovation, improvement and alteration of
the Premises for a new tenant, reasonable attorneys’ fees, and any other
reasonable costs; and

(5)         At Landlord’s election, all other amounts in addition to or in lieu
of the foregoing as may be permitted by law.  Any sum, other than Basic Rent,
shall be computed on the basis of the average monthly amount accruing during the
24 month period immediately prior to Default, except that if it becomes
necessary to compute such rental before the 24 month period has occurred, then
the computation shall be on the basis of the average monthly amount during the
shorter period.  As used in subparagraphs (1) and (2) above, the “worth at the
time of award” shall be computed by allowing interest at the rate of 10% per
annum.  As used in subparagraph (3) above, the “worth at the time of award”
shall be computed by discounting the amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

(ii)         Landlord may elect not to terminate Tenant’s right to possession of
the Premises, in which event Landlord may continue to enforce all of its rights
and remedies under this Lease, including the right to collect all rent as it
becomes due.  Efforts by the Landlord to maintain, preserve or relet the
Premises, or the appointment of a receiver to protect the Landlord’s interests
under this Lease, shall not constitute a termination of the Tenant’s right to
possession of the Premises.  In the event that Landlord elects to avail itself
of the remedy provided by this subsection (ii), Landlord shall not unreasonably
withhold its consent to an assignment or subletting of the Premises subject to
the reasonable standards for Landlord’s consent as are contained in this Lease.

(b)         The various rights and remedies reserved to Landlord in this Lease
or otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same
time.  No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Default by
Tenant.  The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or Default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or Default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or Default.  The acceptance of any
payment from a debtor in possession, a trustee, a receiver or any other person
acting on behalf of Tenant or Tenant’s estate shall not waive or cure a Default
under Section 14.1.  No payment by Tenant or receipt by Landlord of a lesser
amount than the rent required by this Lease shall be deemed to be other than a
partial payment on account of the earliest due stipulated rent, nor shall any
endorsement or statement on any check or letter be deemed an accord and
satisfaction and Landlord shall accept the check or payment without prejudice to
Landlord’s right to recover the balance of the rent or pursue any other remedy
available to it.  Tenant hereby waives any right of redemption or relief from
forfeiture under California Code of Civil Procedure Section 1174 or 1179, or
under any successor statute, in the event this Lease is terminated by reason of
any Default by Tenant.  No act or thing done by Landlord or Landlord’s agents
during the Term shall be deemed an acceptance of a surrender of the Premises,
and no agreement to accept a surrender shall be valid unless in writing and
signed by Landlord.  No employee of Landlord or of Landlord’s agents shall have
any power to accept the keys to the Premises prior to the termination of this
Lease, and the delivery of the keys to any employee shall not operate as a
termination of the Lease or a surrender of the Premises.

14.3.   LATE PAYMENTS.  Any Rent due under this Lease that is not paid to
Landlord within 5 days of the date when due shall bear interest at the maximum
non-usurious rate permitted by law from the date due until fully paid.  The
payment of interest shall not cure any Default by Tenant under this Lease.  In





18

--------------------------------------------------------------------------------

 



addition, Tenant acknowledges that the late payment by Tenant to Landlord of
rent will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult and impracticable to
ascertain.  Those costs may include, but are not limited to, administrative,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any ground lease, mortgage or trust deed covering the
Premises.  Accordingly, if any rent due from Tenant shall not be received by
Landlord or Landlord’s designee within 5 days after the date due, then Tenant
shall pay to Landlord, in addition to the interest provided above, a late charge
for each delinquent payment equal to the greater of (i) 5% of that delinquent
payment or (ii) $100.00 provided that Landlord shall waive the payment of said
late charge for the initial delinquent payment of Basic Rent or Operating
Expenses by Tenant.  Acceptance of a late charge by Landlord shall not
constitute a waiver of Tenant’s Default with respect to the overdue amount, nor
shall it prevent Landlord from exercising any of its other rights and remedies.

14.4.   RIGHT OF LANDLORD TO PERFORM.  If Tenant is in Default of any of its
obligations under the Lease, Landlord shall have the right to perform such
obligations.  Tenant shall reimburse Landlord for the cost of such performance
upon demand together with an administrative charge equal to 10% of the cost of
the work performed by Landlord.

14.5.   DEFAULT BY LANDLORD.  Landlord shall not be deemed to be in default in
the performance of any obligation under this Lease unless and until it has
failed to perform the obligation within 30 days after written notice by Tenant
to Landlord specifying in reasonable detail the nature and extent of the
failure; provided, however, that if the nature of Landlord’s obligation is such
that more than 30 days are required for its performance, then Landlord shall not
be deemed to be in default if it commences performance within the 30 day period
and thereafter diligently pursues the cure to completion. Tenant hereby waives
any right to terminate or rescind this Lease as a result of any default by
Landlord hereunder or any breach by Landlord of any promise or inducement
relating hereto, and Tenant agrees that its remedies shall be limited to a suit
for actual damages and/or injunction and shall in no event include any
consequential damages, lost profits or opportunity costs.

14.6.   EXPENSES AND LEGAL FEES.  Should either Landlord or Tenant bring any
action in connection with this Lease, the prevailing party shall be entitled to
recover as a part of the action its reasonable attorneys’ fees, and all other
reasonable costs.  The prevailing party for the purpose of this paragraph shall
be determined by the trier of the facts.

14.7.   WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.

(a)         LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS
HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY
JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL
SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.

(b)         In the event that the jury waiver provisions of Section 14.7(a) are
not enforceable under California law, then, unless otherwise agreed to by the
parties, the provisions of this Section 14.7(b) shall apply.  Landlord and
Tenant agree that any disputes arising in connection with this Lease (including
but not limited to a determination of any and all of the issues in such dispute,
whether of fact or of law) shall be resolved (and a decision shall be rendered)
by way of a general reference as provided for in Part 2, Title 8, Chapter 6 (§§
638 et. seq.) of the California Code of Civil Procedure, or any successor
California statute governing resolution of disputes by a court appointed
referee.  Nothing within this Section 14.7 shall apply to an unlawful detainer
action.

14.8.   SATISFACTION OF JUDGMENT.  The obligations of Landlord do not constitute
the personal obligations of the individual partners, trustees, directors,
officers, members or shareholders of Landlord or its constituent partners or
members. Should Tenant recover a money judgment against Landlord, such





19

--------------------------------------------------------------------------------

 



judgment shall be satisfied only from the interest of Landlord in the Project
and out of the rent or other income from such property receivable by Landlord,
and no action for any deficiency may be sought or obtained by Tenant.

ARTICLE 15.  END OF TERM

15.1.   HOLDING OVER.  If Tenant holds over for any period after the Expiration
Date (or earlier termination of the Term) without the prior written consent of
Landlord, such tenancy shall constitute a tenancy at sufferance only and a
Default by Tenant; such holding over with the prior written consent of Landlord
shall constitute a month-to-month tenancy commencing on the 1st day following
the termination of this Lease and terminating 30 days following delivery of
written notice of termination by either Landlord or Tenant to the other.  In
either of such events, possession shall be subject to all of the terms of this
Lease, except that the monthly rental shall be 150% of the total monthly rental
for the month immediately preceding the date of termination.  The acceptance by
Landlord of monthly hold-over rental in a lesser amount shall not constitute a
waiver of Landlord's right to recover the full amount due unless otherwise
agreed in writing by Landlord.  If Tenant fails to surrender the Premises upon
the expiration of this Lease despite demand to do so by Landlord, Tenant shall
indemnify and hold Landlord harmless from all loss or liability, including
without limitation, any claims made by any succeeding tenant relating to such
failure to surrender.  The foregoing provisions of this Section 15.1 are in
addition to and do not affect Landlord’s right of re-entry or any other rights
of Landlord under this Lease or at law.

15.2.   SURRENDER OF PREMISES; REMOVAL OF PROPERTY.  Upon the Expiration Date or
upon any earlier termination of this Lease, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
when received or as hereafter may be improved by Landlord or Tenant, reasonable
wear and tear and repairs which are Landlord’s obligation excepted, and shall
remove or fund to Landlord the cost of removing all wallpapering, voice and/or
data transmission cabling installed by or for Tenant and Required Removables,
together with all personal property and debris, and shall perform all work
required under Section 7.3 of this Lease.  If Tenant shall fail to comply with
the provisions of this Section 15.2, Landlord may effect the removal and/or make
any repairs, and the cost to Landlord shall be additional rent payable by Tenant
upon demand.

ARTICLE 16.  PAYMENTS AND NOTICES

All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, in lawful money of the United States to Landlord at its address set
forth in Item 12 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing.  Unless this Lease expressly provides
otherwise, as for example in the payment of rent pursuant to Section 4.1, all
payments shall be due and payable within 5 days after demand.  All payments
requiring proration shall be prorated on the basis of the number of days in the
pertinent calendar month or year, as applicable.  Any notice, election, demand,
consent, approval or other communication to be given or other document to be
delivered by either party to the other may be delivered to the other party, at
the address set forth in Item 12 of the Basic Lease Provisions, by personal
service, or by any courier or “overnight” express mailing service.  Either party
may, by written notice to the other, served in the manner provided in this
Article, designate a different address.  The refusal to accept delivery of a
notice, or the inability to deliver the notice (whether due to a change of
address for which notice was not duly given or other good reason), shall be
deemed delivery and receipt of the notice as of the date of attempted
delivery.  If more than one person or entity is named as Tenant under this
Lease, service of any notice upon any one of them shall be deemed as service
upon all of them.

ARTICLE 17.  RULES AND REGULATIONS

Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted and published by written notice to tenants by
Landlord for the safety, care, security, good order, or cleanliness of the
Premises, Building, Project and/or Common Areas.  Landlord shall not be liable
to Tenant for any violation of the Rules and Regulations or the breach of any
covenant or condition in any lease or any other act or conduct by any other
tenant, and the same shall not constitute a constructive eviction
hereunder.  One or





20

--------------------------------------------------------------------------------

 



more waivers by Landlord of any breach of the Rules and Regulations by Tenant or
by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other.  Tenant’s failure to keep and observe the Rules and
Regulations shall constitute a default under this Lease.  In the case of any
conflict between the Rules and Regulations and this Lease, this Lease shall be
controlling.

ARTICLE 18.  BROKER’S COMMISSION

The parties recognize as the broker(s) who negotiated this Lease the firm(s)
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease.  It is
understood that Landlord's Broker represents only Landlord in this transaction
and Tenant's Broker (if any) represents only Tenant.  Each party warrants that
it has had no dealings with any other real estate broker or agent in connection
with the negotiation of this Lease, and agrees to indemnify and hold the other
party harmless from any cost, expense or liability (including reasonable
attorneys’ fees) for any compensation, commissions or charges claimed by any
other real estate broker or agent employed or claiming to represent or to have
been employed by the indemnifying party in connection with the negotiation of
this Lease.  The foregoing agreement shall survive the termination of this
Lease.

ARTICLE 19.  TRANSFER OF LANDLORD’S INTEREST

In the event of any transfer of Landlord's interest in the Premises, provided
that Tenant is duly notified of such transfer and the transferee (other than a
Mortgagee) shall assume the obligations of “Landlord” under this Lease accruing
from and after the effective date of such transfer, the transferor shall be
automatically relieved of all obligations on the part of Landlord accruing under
this Lease from and after the effective date of such transfer.  Any funds held
by the transferor in which Tenant has an interest, including without limitation,
the Security Deposit, shall be turned over, subject to that interest, to the
transferee.  No Mortgagee to which this Lease is or may be subordinate shall be
responsible in connection with the Security Deposit unless the Mortgagee
actually receives the Security Deposit.  It is intended that the covenants and
obligations contained in this Lease on the part of Landlord shall, subject to
the foregoing, be binding on Landlord, its successors and assigns, only during
and in respect to their respective successive periods of ownership.

ARTICLE 20.  INTERPRETATION

20.1.   NUMBER.  Whenever the context of this Lease requires, the words
“Landlord” and “Tenant” shall include the plural as well as the singular.

20.2.   HEADINGS.  The captions and headings of the articles and sections of
this Lease are for convenience only, are not a part of this Lease and shall have
no effect upon its construction or interpretation.

20.3.   JOINT AND SEVERAL LIABILITY.  If more than one person or entity is named
as Tenant, the obligations imposed upon each shall be joint and several and the
act of or notice from, or notice or refund to, or the signature of, any one or
more of them shall be binding on all of them with respect to the tenancy of this
Lease, including, but not limited to, any renewal, extension, termination or
modification of this Lease.

20.4.   SUCCESSORS.  Subject to Sections 13.1 and 22.3 and to Articles 9 and 19
of this Lease, all rights and liabilities given to or imposed upon Landlord and
Tenant shall extend to and bind their respective heirs, executors,
administrators, successors and assigns.  Nothing contained in this Section 20.4
is intended, or shall be construed, to grant to any person other than Landlord
and Tenant and their successors and assigns any rights or remedies under this
Lease.

20.5.   TIME OF ESSENCE.  Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.

20.6.   CONTROLLING LAW/VENUE.  This Lease shall be governed by and interpreted
in accordance with the laws of the State of California.  Should any litigation
be commenced between the parties in





21

--------------------------------------------------------------------------------

 



connection with this Lease, such action shall be prosecuted in the applicable
State Court of California in the county in which the Building is located.

20.7.   SEVERABILITY.  If any term or provision of this Lease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party or the deletion of which is consented to by the party adversely affected,
shall be held invalid or unenforceable to any extent, the remainder of this
Lease shall not be affected and each term and provision of this Lease shall be
valid and enforceable to the fullest extent permitted by law.

20.8.   WAIVER.  One or more waivers by Landlord or Tenant of any breach of any
term, covenant or condition contained in this Lease shall not be a waiver of any
subsequent breach of the same or any other term, covenant or condition.  Consent
to any act by one of the parties shall not be deemed to render unnecessary the
obtaining of that party’s consent to any subsequent act.  No breach of this
Lease shall be deemed to have been waived unless the waiver is in a writing
signed by the waiving party.

20.9.   INABILITY TO PERFORM.  In the event that either party shall be delayed
or hindered in or prevented from the performance of any work or in performing
any act required under this Lease by reason of any cause beyond the reasonable
control of that party, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a period equivalent to the period of the delay.  The provisions
of this Section 20.9 shall not operate to excuse Tenant from the prompt payment
of Rent.

20.10.   ENTIRE AGREEMENT.  This Lease and its exhibits and other attachments
cover in full each and every agreement of every kind between the parties
concerning the Premises, the Building, and the Project, and all preliminary
negotiations, oral agreements, understandings and/or practices, except those
contained in this Lease, are superseded and of no further effect.  Tenant waives
its rights to rely on any representations or promises made by Landlord or others
which are not contained in this Lease.  No verbal agreement or implied covenant
shall be held to modify the provisions of this Lease, any statute, law, or
custom to the contrary notwithstanding.

20.11.   QUIET ENJOYMENT.  Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.

20.12.   SURVIVAL.  All covenants of Landlord or Tenant which reasonably would
be intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.

ARTICLE 21.  EXECUTION AND RECORDING

21.1.   COUNTERPARTS; DIGITAL SIGNATURES.  This Lease may be executed in one or
more counterparts, each of which shall constitute an original and all of which
shall be one and the same agreement. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Lease, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.

21.2.   CORPORATE AND PARTNERSHIP AUTHORITY.  Tenant and Landlord each represent
and warrant that the individuals executing this Lease on behalf of Tenant and
Landlord, respectively, are duly authorized to execute and deliver this Lease,
and that this Lease is binding upon Tenant and Landlord, respectively, in
accordance with its terms.  Tenant shall, at Landlord’s request, deliver a
certified copy of its organizational documents or an appropriate certificate
authorizing or evidencing the execution of this Lease.





22

--------------------------------------------------------------------------------

 



21.3.   EXECUTION OF LEASE; NO OPTION OR OFFER.  The submission of this Lease to
Tenant shall be for examination purposes only, and shall not constitute an offer
to or option for Tenant to lease the Premises.  Execution of this Lease by
Tenant and its return to Landlord shall not be binding upon Landlord,
notwithstanding any time interval, until Landlord has in fact executed and
delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.

21.4.   RECORDING.  Tenant shall not record this Lease without the prior written
consent of Landlord.  Tenant, upon the request of Landlord, shall execute and
acknowledge a “short form” memorandum of this Lease for recording purposes.

21.5.   AMENDMENTS.  No amendment or mutual termination of this Lease shall be
effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest.  No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.

21.6.   BROKER DISCLOSURE.  By the execution of this Lease, each of Landlord and
Tenant hereby acknowledge and confirm (a) receipt of a copy of a Disclosure
Regarding Real Estate Agency Relationship conforming to the requirements of
California Civil Code 2079.16, and (b) the agency relationships specified in
Item 10 of the Basic Lease Provisions, which acknowledgement and confirmation is
expressly made for the benefit of Tenant’s Broker identified in Item 10 of the
Basic Lease Provisions.  If there is no Tenant’s Broker so identified in Item 10
of the Basic Lease Provisions, then such acknowledgement and confirmation is
expressly made for the benefit of Landlord’s Broker.  By the execution of this
Lease, Landlord and Tenant are executing the confirmation of the agency
relationships set forth in Item 10 of the Basic Lease Provisions.

ARTICLE 22.  MISCELLANEOUS

22.1.   NONDISCLOSURE OF LEASE TERMS.  Tenant acknowledges that the content of
this Lease and any related documents are confidential information.  Except to
the extent disclosure is required by law, Tenant shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant’s financial, legal and
space-planning consultants, provided, however, that Tenant may disclose the
terms to prospective subtenants or assignees under this Lease or pursuant to
legal requirement.

22.2.   TENANT’S FINANCIAL STATEMENTS.  The application, financial statements
and tax returns, if any, submitted and certified to by Tenant as an accurate
representation of its financial condition have been prepared, certified and
submitted to Landlord as an inducement and consideration to Landlord to enter
into this Lease.  Tenant shall during the Term furnish Landlord with current
annual financial statements accurately reflecting Tenant’s financial condition
upon written request from Landlord within 10 days following Landlord’s request;
provided, however, that (i) unless Tenant is in Default, Landlord shall not
request such statements more frequently than once during each calendar year
during the Term, and (ii) so long as Tenant is a publicly traded corporation on
a nationally recognized stock exchange, the foregoing obligation to deliver the
statements shall be waived.

22.3.   MORTGAGEE PROTECTION.  No act or failure to act on the part of Landlord
which would otherwise entitle Tenant to be relieved of its obligations hereunder
or to terminate this Lease shall result in such a release or termination unless
(a) Tenant has given notice by registered or certified mail to any  Mortgagee of
a Mortgage covering the Building whose address has been furnished to Tenant and
(b) such Mortgagee is afforded a reasonable opportunity to cure the default by
Landlord (which shall in no event be less than 60 days), including, if necessary
to effect the cure, time to obtain possession of the Building by power of sale
or judicial foreclosure provided that such foreclosure remedy is diligently
pursued.  Tenant shall comply with any written directions by any Mortgagee to
pay Rent due hereunder directly to such Mortgagee without determining whether a
default exists under such Mortgagee’s Mortgage.

22.4.   SDN LIST.  Tenant hereby represents and warrants that neither Tenant nor
any officer, director, employee, partner, member or other principal of Tenant
(collectively, "Tenant Parties") is listed as a





23

--------------------------------------------------------------------------------

 



Specially Designated National and Blocked Person ("SDN") on the list of such
persons and entities issued by the U.S. Treasury Office of Foreign Assets
Control (OFAC).  In the event Tenant or any Tenant Party is or becomes listed as
an SDN, Tenant shall be deemed in breach of this Lease and Landlord shall have
the right to terminate this Lease immediately upon written notice to Tenant.

LANDLORD: 

    

TENANT:

 

 

 

THE IRVINE COMPANY LLC,

 

BIOPHARMX, INC.,

a Delaware limited liability company

 

a Nevada corporation

 

 

 

By

/s/ Steven M. Case

 

By:

/s/ David Tierney

 

Steven M. Case

 

 

 

 

Executive Vice President

 

Printed Name:

David Tierney

 

Office Properties

 

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

 

By 

/s/ George I. Meyer

 

By:

 

 

George I. Meyer

 

 

 

 

Vice President, Operations

 

Printed Name:

 

 

Office Properties

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 



24

--------------------------------------------------------------------------------

 



EXHIBIT A

DESCRIPTION OF PREMISES

101-115 NICHOLSON LANE, SUITE 115, SAN JOSE

Picture 1 [bpmx20181031ex10116425c001.jpg]

 

 



1

--------------------------------------------------------------------------------

 



EXHIBIT B

OPERATING EXPENSES

(Net)

(a)         From and after the Commencement Date, Tenant shall pay to Landlord,
as additional rent, Tenant's Share of all Operating Expenses, as defined in
Section (f) below, incurred by Landlord in the operation of the Building and the
Project.  The term "Tenant's Share" means that portion of any Operating Expenses
determined by multiplying the cost of such item by a fraction, the numerator of
which is the Floor Area of Premises and the denominator of which is the total
rentable square footage, as determined from time to time by Landlord, of (i) the
Building, for expenses determined by Landlord to benefit or relate substantially
to the Building rather than the entire Project, and (ii) all or some of the
buildings in the Project, for expenses determined by Landlord to benefit or
relate substantially to all or some of the buildings in the Project rather than
any specific building.  Landlord reserves the right to allocate to the entire
Project any Operating Expenses which may benefit or substantially relate to a
particular building within the Project in order to maintain greater consistency
of Operating Expenses among buildings within the Project.  In the event that
Landlord determines that the Premises or the Building incur a non-proportional
benefit from any expense, or is the non-proportional cause of any such expense,
Landlord may allocate a greater percentage of such Operating Expense to the
Premises or the Building.  In the event that any management and/or overhead fee
payable or imposed by Landlord for the management of Tenant's Premises is
calculated as a percentage of the rent payable by Tenant and other tenants of
Landlord, then the full amount of such management and/or overhead fee which is
attributable to the rent paid by Tenant shall be additional rent payable by
Tenant, in full, provided, however, that Landlord may elect to include such full
amount as part of Tenant’s Share of Operating Expenses.

(b)         Commencing prior to the start of the first full “Expense Recovery
Period” of the Lease (as defined in Item 7 of the Basic Lease Provisions), and
prior to the start of each full or partial Expense Recovery Period thereafter,
Landlord shall give Tenant a written estimate of the amount of Tenant's Share of
Operating Expenses for the applicable Expense Recovery Period.  Tenant shall pay
the estimated amounts to Landlord in equal monthly installments, in advance,
concurrently with payments of Basic Rent.  If Landlord has not furnished its
written estimate for any Expense Recovery Period by the time set forth above,
Tenant shall continue to pay monthly the estimated Tenant's Share of Operating
Expenses in effect during the prior Expense Recovery Period; provided that when
the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued estimated Tenant's Share of Operating Expenses
based upon the new estimate.  Landlord may from time to time (but not more than
once each calendar year) change the Expense Recovery Period to reflect a
calendar year or a new fiscal year of Landlord, as applicable, in which event
Tenant’s Share of Operating Expenses shall be equitably prorated for any partial
year.

(c)         Within 180 days after the end of each Expense Recovery Period,
Landlord shall furnish to Tenant a statement (a “Reconciliation Statement”)
showing in reasonable detail the actual or prorated Tenant's Share of Operating
Expenses incurred by Landlord during such Expense Recovery Period, and the
parties shall within 30 days thereafter make any payment or allowance necessary
to adjust Tenant's estimated payments of Tenant's Share of Operating Expenses,
if any, to the actual Tenant's Share of Operating Expenses as shown by the
Reconciliation Statement.  Any delay or failure by Landlord in delivering any
Reconciliation Statement shall not constitute a waiver of Landlord's right to
require Tenant to pay Tenant's Share of Operating Expenses pursuant hereto.  Any
amount due Tenant shall be credited against installments next coming due under
this Exhibit B, and any deficiency shall be paid by Tenant together with the
next installment.  Should Tenant fail to object in writing to Landlord's
determination of Tenant's Share of Operating Expenses within 90 days following
delivery of Landlord's Reconciliation Statement, Landlord's determination of
Tenant's Share of Operating Expenses for the applicable Expense Recovery Period
shall be conclusive and binding on Tenant for all purposes and any future claims
by Tenant to the contrary shall be barred.

(d)         Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant's Share of Operating
Expenses for the Expense Recovery Period in





1

--------------------------------------------------------------------------------

 



which this Lease terminates, Tenant shall within 30 days of written notice pay
the entire increase over the estimated Tenant's Share of Operating Expenses
already paid.  Conversely, any overpayment by Tenant shall be rebated by
Landlord to Tenant not later than 30 days after such final
determination.  However, in lieu thereof, Landlord may deliver a reasonable
estimate of the anticipated reconciliation amount to Tenant prior to the
Expiration Date of the Term, in which event the appropriate party shall fund the
amount by the Expiration Date.

(e)         If, at any time during any Expense Recovery Period, any one or more
of the Operating Expenses are increased to a rate(s) or amount(s) in excess of
the rate(s) or amount(s) used in calculating the estimated Tenant's Share of
Operating Expenses for the year, then the estimate of Tenant's Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to the estimated amount of Tenant's Share
of the increase.  Landlord shall give Tenant written notice of the amount or
estimated amount of the increase, the month in which the increase will become
effective, Tenant’s Share thereof and the months for which the payments are
due.  Tenant shall pay the increase to Landlord as part of the Tenant’s monthly
payments of estimated expenses as provided in paragraph (b) above, commencing
with the month in which effective.

(f)          The term "Operating Expenses" shall mean and include all Project
Costs, as defined in Section (g) below, and Property Taxes, as defined in
Section (h) below.

(g)         The term "Project Costs" shall mean all expenses of operation,
management, repair, replacement and maintenance of the Building and the Project,
including without limitation all appurtenant Common Areas (as defined in Section
6.2 of the Lease), and shall include the following charges by way of
illustration but not limitation:  water and sewer charges; insurance premiums,
deductibles, or reasonable premium equivalents or deductible equivalents should
Landlord elect to self insure any risk that Landlord is authorized to insure
hereunder; license, permit, and inspection fees; light; power; window washing;
trash pickup; janitorial services to any interior Common Areas; heating,
ventilating and air conditioning; supplies; materials; equipment; tools;
reasonable fees for consulting services; access control/security costs,
inclusive of the reasonable cost of improvements made to enhance access control
systems and procedures; establishment of reasonable reserves for replacement of
the roof of the Building; costs incurred in connection with compliance with any
laws or changes in laws applicable to the Building or the Project; the cost of
any capital improvements or replacements (other than tenant improvements for
specific tenants) to the extent of the amortized amount thereof over the useful
life of such capital improvements or replacements (or, if such capital
improvements or replacements are anticipated to achieve a cost savings as to the
Operating Expenses, any shorter estimated period of time over which the cost of
the capital improvements or replacements would be recovered from the estimated
cost savings) calculated at a market cost of funds, all as determined by
Landlord, for each year of useful life or shorter recovery period of such
capital expenditure whether such capital expenditure occurs during or prior to
the Term; costs associated with the maintenance of an air conditioning, heating
and ventilation service agreement, and maintenance of any communications or
networked data transmission equipment, conduit, cabling, wiring and related
telecommunications facilitating automation and control systems, remote
telecommunication or data transmission infrastructure within the Building and/or
the Project, and any other maintenance, repair and replacement costs associated
with such infrastructure; capital costs associated with a requirement related to
demands on utilities by Project tenants, including without limitation the cost
to obtain additional voice, data and modem connections; labor; reasonably
allocated wages and salaries, fringe benefits, and payroll taxes for
administrative and other personnel directly applicable to the Building and/or
Project, including both Landlord's personnel and outside personnel; any expense
incurred pursuant to Sections 6.1, 6.2, 7.2, 10.2, and Exhibits C and F of the
Lease; and reasonable overhead and/or management fees for the professional
operation of the Project, provided that, during the initial Term only, the
management fees for the Project (expressed as a percentage of gross receipts for
the Project) shall not exceed 3%.  It is understood and agreed that Project
Costs may include competitive charges for direct services (including, without
limitation, management and/or operations services) provided by any subsidiary,
division or affiliate of Landlord.

(h)         The term "Property Taxes" as used herein shall include any form of
federal, state, county or local government or municipal taxes, fees, charges or
other impositions of every kind (whether general,





2

--------------------------------------------------------------------------------

 



special, ordinary or extraordinary) related to the ownership, leasing or
operation of the Premises, Building or Project, including without limitation,
the following:  (i) all real estate taxes or personal property taxes levied
against the Premises, the Building or Project, as such property taxes may be
reassessed from time to time; and (ii) other taxes, charges and assessments
which are levied with respect to this Lease or to the Building and/or the
Project, and any improvements, fixtures and equipment and other property of
Landlord located in the Building and/or the Project, (iii) all assessments and
fees for public improvements, services, and facilities and impacts thereon,
including without limitation arising out of any Community Facilities Districts,
"Mello Roos" districts, similar assessment districts, and any traffic impact
mitigation assessments or fees; (iv) any tax, surcharge or assessment which
shall be levied in addition to or in lieu of real estate or personal property
taxes, and (v) taxes based on the receipt of rent (including gross receipts or
sales taxes applicable to the receipt of rent), and (vi) costs and expenses
incurred in contesting the amount or validity of any Property Tax by appropriate
proceedings.  Notwithstanding the foregoing, general net income, franchise,
capital stock, gift, estate or inheritance tax imposed against Landlord shall be
excluded.

(i)          Notwithstanding the foregoing, Operating Expenses shall exclude the
following:

(1)         Any ground lease rental;

(2)         Costs incurred by Landlord with respect to goods and services
(including utilities sold and supplied to tenants and occupants of the Building)
to the extent that Landlord is reimbursed for such costs other than through the
Operating Expense pass-through provisions of such tenants' lease;

(3)         Costs incurred by Landlord for repairs, replacements and/or
restoration to or of the Building to the extent that Landlord is reimbursed by
insurance or condemnation proceeds or by tenants (other than through Operating
Expense pass-throughs), warrantors or other third persons;

(4)         Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenant improvements made for other tenants in the
Building or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants of the Building;

(5)         Costs arising from Landlord's charitable or political contributions;

(6)         Attorneys' fees and other costs and expenses incurred in connection
with negotiations or disputes with present or prospective tenants or other
occupants of the Building, except those attorneys' fees and other costs and
expenses incurred in connection with negotiations, disputes or claims relating
to items of Operating Expenses, enforcement of rules and regulations of the
Building and such other matters relating to the maintenance of standards
required of Landlord under this Lease;

(7)         Capital expenditures as determined in accordance with generally
accepted accounting principles, consistently applied, and as generally practiced
in the real estate industry (“GAAP”), except as otherwise provided above;

(8)         Brokers commissions, finders' fees, attorneys' fees, entertainment
and travel expenses and other costs incurred by Landlord in leasing or
attempting to lease space in the Building;

(9)         Expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged for directly but which are
provided to another tenant or occupant of the Building;

(10)       Costs incurred by Landlord due to the violation by Landlord of any
law, code, regulation, or ordinance;

(11)       Overhead and profit increments paid to subsidiaries or affiliates of
Landlord for services provided to the Building to the extent the same exceeds
the costs that would generally be charged for such





3

--------------------------------------------------------------------------------

 



services if rendered on a competitive basis (based upon a standard of similar
office buildings in the general market area of the Premises) by unaffiliated
third parties capable of providing such service;

(12)       Interest on debt or amortization on any mortgage or mortgages
encumbering the Building;

(13)       Landlord's general corporate overhead, except as it relates to the
specific management, operation, repair, replacement and maintenance of the
Building or Project;

(14)       Costs of installing the initial landscaping and the initial
sculpture, paintings and objects of art for the Building and Project;

(15)       Advertising expenditures;

(16)       Any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(17)       Costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord, as the same are
distinguished from the costs of the operation, management, repair, replacement
and maintenance of the Project, including partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of Tenant may be in issue), costs of selling, syndicating, financing,
mortgaging or hypothecating any of Landlord's interest in the Project, and costs
incurred in connection with any disputes between Landlord and its employees,
between Landlord and Project management, or between Landlord and other tenants
or occupants;

(18)       The wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Project vis-à-vis time spent on matters unrelated to operating and managing the
Project; provided that in no event shall Project Costs include wages and/or
benefits attributable to personnel above the level of portfolio property manager
or chief engineer;

(19)       Costs incurred by Landlord for improvements or
replacements  (including structural additions), repairs, equipment and tools
which are of a “capital” nature and/or which are considered “capital”
improvements or replacements under GAAP, except to the extent included in
Project Costs pursuant to the definition above or by other express terms of this
Lease; and

(20)       Legal fees and costs, settlements, judgments or awards paid or
incurred  because of disputes between Landlord and other tenants or prospective
occupants or prospective tenants/occupants or providers of goods and services to
the Project.

 

 



4

--------------------------------------------------------------------------------

 



EXHIBIT C

UTILITIES AND SERVICE

Tenant shall be responsible for and shall pay promptly, directly to the
appropriate supplier, all charges for electricity metered to the Premises,
telephone, telecommunications service, janitorial service, interior landscape
maintenance and all other utilities, materials and services furnished directly
to Tenant or the Premises or used by Tenant in, on or about the Premises during
the Term, together with any taxes thereon.  Landlord shall make a reasonable
determination of Tenant's proportionate share of the cost of water, gas, sewer,
refuse pickup and any other utilities and services that are not separately
metered to the Premises and services, and Tenant shall pay such amount to
Landlord, as an item of additional rent, within 30 days after delivery of
Landlord's statement or invoice therefor.  Alternatively, Landlord may elect to
include such cost in the definition of Project Costs in which event Tenant shall
pay Tenant's proportionate share of such costs in the manner set forth in
Section 4.2.  Tenant shall also pay to Landlord as an item of additional rent,
within 30 days after delivery of Landlord’s statement or invoice therefor,
Landlord’s “standard charges” (as hereinafter defined, which shall be in
addition to the electricity charge paid to the utility provider) for “after
hours” usage by Tenant of each HVAC unit servicing the office portion of the
Premises; it being understood that there shall be no standard/additional charges
for after-hours usage of the HVAC units servicing the lab portion of the
Premises.  If the HVAC unit(s) servicing the office portion of the Premises also
serve other leased premises in the Building, “after hours” shall mean usage of
said unit(s) before 6:00 A.M. or after 6:00 P.M. on Mondays through Fridays,
before 9:00 A.M. or after 1:00 P.M. on Saturdays, and all day on Sundays and
nationally-recognized holidays, subject to reasonable adjustment of said hours
by Landlord.  If the HVAC unit(s) serve only the office portion of the Premises,
“after hours” shall mean more than 66 hours of usage during any week during the
Term.  “After hours” usage shall be determined based upon the operation of the
applicable HVAC unit during each of the foregoing periods on a “non-cumulative”
basis (that is, without regard to Tenant’s usage or nonusage of other unit(s)
serving the office portion of the Premises, or of the applicable unit during
other periods of the Term).  As used herein, “standard charges” shall mean the
following charges for each hour of “after hours” use (in addition to the
applicable electricity charges paid to the utility provider) of the following
described HVAC units servicing the office portion of the Premises: (i) $5.00 per
hour for 1-5 ton HVAC units, (ii) $7.50 per hour for 6-30 ton HVAC units and
(iii) $10.00 per hour for HVAC units of greater than 30 tons.

 

 



1

--------------------------------------------------------------------------------

 



EXHIBIT D

TENANT’S INSURANCE

The following requirements for Tenant’s insurance shall be in effect during the
Term, and Tenant shall also cause any subtenant to comply with the
requirements.  Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these requirements.

1.          Tenant shall maintain, at its sole cost and expense, during the
entire Term:  (i) commercial general liability insurance with respect to the
Premises and the operations of Tenant in, on or about the Premises, on a policy
form that is at least as broad as Insurance Service Office (ISO) CGL 00 01 (if
alcoholic beverages are sold on the Premises, liquor liability shall be
explicitly covered), which policy(ies) shall be written on an “occurrence” basis
and for not less than $2,000,000 combined single limit per occurrence for bodily
injury, death, and property damage liability; (ii) workers’ compensation
insurance coverage as required by law, together with employers’ liability
insurance coverage of at least $1,000,000 each accident and each disease;
(iii) with respect to Alterations constructed by Tenant under this Lease,
builder’s risk insurance, in an amount equal to the replacement cost of the
work; and (iv) insurance against fire, vandalism, malicious mischief and such
other additional perils as may be included in a standard “special form” policy,
insuring all Alterations, trade fixtures, furnishings, equipment and items of
personal property in the Premises, in an amount equal to not less than 90% of
their replacement cost (with replacement cost endorsement), which policy shall
also include business interruption coverage in an amount sufficient to cover 1
year of loss.  In no event shall the limits of any policy be considered as
limiting the liability of Tenant under this Lease.

2.          All policies of insurance required to be carried by Tenant pursuant
to this Exhibit D shall be written by insurance companies authorized to do
business in the State of California and with a general policyholder rating of
not less than “A-” and financial rating of not less than “VIII” in the most
current Best’s Insurance Report.  The deductible or other retained limit under
any policy carried by Tenant shall be commercially reasonable, and Tenant shall
be responsible for payment of such deductible or retained limit with waiver of
subrogation in favor of Landlord.  Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy.  A certificate of insurance, certifying that the policy has been issued,
provides the coverage required by this Exhibit and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises.  Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord not less than ten (10) business days prior to the
expiration of the coverage.  In the event of a loss covered by any policy under
which Landlord is an additional insured, Landlord shall be entitled to review a
copy of such policy.

3.          Tenant’s commercial general liability insurance shall contain a
provision that the policy shall be primary to and noncontributory with any
policies carried by Landlord, together with a provision including Landlord and
any other parties in interest designated by Landlord as additional
insureds.  Tenant’s policies described in Subsections 1(ii), (iii) and (iv)
above shall each contain a waiver by the insurer of any right to subrogation
against Landlord, its agents, employees, contractors and
representatives.  Tenant also waives its right of recovery for any deductible or
retained limit under same policies enumerated above.  All of Tenant’s policies
shall contain a provision that the insurer will not cancel or change the
coverage provided by the policy without first endeavoring to give Landlord 10
business days’ prior written notice.  Tenant shall not cancel, reduce or
materially change the coverage provided by any policy without first giving
Landlord at least 10 business days’ prior written notice.  Tenant shall also
name Landlord as an additional insured on any excess or umbrella liability
insurance policy carried by Tenant.

NOTICE TO TENANT:  IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

 

 



1

--------------------------------------------------------------------------------

 



EXHIBIT E

RULES AND REGULATIONS

The following Rules and Regulations shall be in effect at the
Building.  Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions at any time.  In the case of any conflict between
these regulations and the Lease, the Lease shall be controlling.

1.          The sidewalks, halls, passages, elevators, stairways, and other
common areas shall not be obstructed by Tenant or used by it for storage, for
depositing items, or for any purpose other than for ingress to and egress from
the Premises.  Should Tenant have access to any balcony or patio area, Tenant
shall not place any furniture other personal property in such area without the
prior written approval of Landlord.

2.          Neither Tenant nor any employee or contractor of Tenant shall go
upon the roof of the Building without the prior written consent of Landlord.

3.          Tenant shall, at its expense, be required to utilize the third party
contractor designated by Landlord for the Building to provide any telephone
wiring services from the minimum point of entry of the telephone cable in the
Building to the Premises.

4.          No antenna or satellite dish shall be installed by Tenant without
the prior written agreement of Landlord.

5.          The sashes, sash doors, windows, glass lights, solar film and/or
screen, and any lights or skylights that reflect or admit light into the halls
or other places of the Building shall not be covered or obstructed.  If
Landlord, by a notice in writing to Tenant, shall object to any curtain, blind,
tinting, shade or screen attached to, or hung in, or used in connection with,
any window or door of the Premises, the use of that curtain, blind, tinting,
shade or screen shall be immediately discontinued and removed by Tenant. 
Interior of the Premises visible from the exterior must be maintained in a
visually professional manner and consistent with a first class office
building.  Tenant shall not place any unsightly items (as determined by Landlord
in its reasonable discretion) along the exterior glass line of the Premises
including, but not limited to, boxes, and electrical and data cords.  No awnings
shall be permitted on any part of the Premises.

6.          The installation and location of any unusually heavy equipment in
the Premises, including without limitation file storage units, safes and
electronic data processing equipment, shall require the prior written approval
of Landlord (not to be unreasonably withheld).  The moving of large or heavy
objects shall occur only between those hours as may be designated by, and only
upon previous notice to, Landlord.  No freight, furniture or bulky matter of any
description shall be received into or moved out of the lobby of the Building or
carried in any elevator other than the freight elevator (if available)
designated by Landlord unless approved in writing by Landlord (not to be
unreasonably withheld).

7.          Any pipes or tubing used by Tenant to transmit water to an appliance
or device in the Premises must be made of copper or stainless steel, and in no
event shall plastic tubing be used for that purpose.

8.          Tenant shall not place any lock(s) on any door in the Premises or
Building without Landlord’s prior written consent, which consent shall not be
unreasonably withheld.  Upon the termination of its tenancy, Tenant shall
deliver to Landlord all the keys to offices, rooms and toilet rooms and all
access cards which shall have been furnished to Tenant or which Tenant shall
have had made.

9.          Tenant shall not install equipment requiring electrical or air
conditioning service in excess of that to be provided by Landlord under the
Lease without prior written approval from Landlord.

10.        Tenant shall not use space heaters within the Premises.





1

--------------------------------------------------------------------------------

 



11.        Tenant shall not do or permit anything to be done in the Premises, or
bring or keep anything in the Premises, which shall in any way increase the
insurance on the Building, or on the property kept in the Building, or interfere
with the rights of other tenants, or conflict with any government rule or
regulation.

12.        Tenant shall not use or keep any foul or noxious gas or substance in
the Premises.

13.        Tenant shall not permit the Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Building
by reason of noise, odors and/or vibrations, or interfere in any way with other
tenants or those having business with other tenants.

14.        Tenant shall not permit any pets or animals in or about the Building.
Bona fide service animals are permitted provided such service animals are
pre-approved by Landlord, remain under the direct control of the individual they
serve at all times, and do not disturb or threaten others.

15.        Neither Tenant nor its employees, agents, contractors, invitees or
licensees shall bring any firearm, whether loaded or unloaded, into the Project
at any time.

16.        Smoking tobacco, including via personal vaporizers or other
electronic cigarettes, anywhere within the Premises, Building or Project is
strictly prohibited except that smoking tobacco may be permitted outside the
Building and within the Project only in areas designated by Landlord. Smoking,
vaping, distributing, growing or manufacturing marijuana or any marijuana
derivative anywhere within the Premises, Building or Project is strictly
prohibited.

17.        Tenant shall not install an aquarium of any size in the Premises
unless otherwise approved by Landlord.

18.        Tenant shall not utilize any name selected by Landlord from time to
time for the Building and/or the Project as any part of Tenant’s corporate or
trade name.  Landlord shall have the right to change the name, number or
designation of the Building or Project without liability to Tenant. Tenant shall
not use any picture of the Building in its advertising, stationery or in any
other manner.

19.        Tenant shall, upon request by Landlord, supply Landlord with the
names and telephone numbers of personnel designated by Tenant to be contacted on
an after-hours basis should circumstances warrant.

20.        Landlord may from time to time grant tenants individual and temporary
variances from these Rules, provided that any variance does not have a material
adverse effect on the use and enjoyment of the Premises by Tenant.

 

 



2

--------------------------------------------------------------------------------

 



EXHIBIT F

PARKING

Tenant shall be entitled to the number of vehicle parking spaces set forth in
Item 11 of the Basic Lease Provisions, which spaces shall be unreserved and
unassigned, on those portions of the Common Areas designated by Landlord for
parking.  Tenant shall not use more parking spaces than such number.  All
parking spaces shall be used only for parking of vehicles no larger than full
size passenger automobiles, sport utility vehicles or pickup trucks.  Tenant
shall not permit or allow any vehicles that belong to or are controlled by
Tenant or Tenant's employees, suppliers, shippers, customers or invitees to be
loaded, unloaded or parked in areas other than those designated by Landlord for
such activities.  If Tenant permits or allows any of the prohibited activities
described above, then Landlord shall have the right, without notice, in addition
to such other rights and remedies that Landlord may have, to remove or tow away
the vehicle involved and charge the costs to Tenant.  Parking within the Common
Areas shall be limited to striped parking stalls, and no parking shall be
permitted in any driveways, access ways or in any area which would prohibit or
impede the free flow of traffic within the Common Areas.  There shall be no
parking of any vehicles for longer than a 48 hour period unless otherwise
authorized by Landlord, and vehicles which have been abandoned or parked in
violation of the terms hereof may be towed away at the owner's expense.  Nothing
contained in this Lease shall be deemed to create liability upon Landlord for
any damage to motor vehicles of visitors or employees, for any loss of property
from within those motor vehicles, or for any injury to Tenant, its visitors or
employees, unless ultimately determined to be caused by the negligence or
willful misconduct of Landlord.  Landlord shall have the right to establish, and
from time to time amend, and to enforce against all users all reasonable rules
and regulations (including the designation of areas for employee parking) that
Landlord may deem necessary and advisable for the proper and efficient operation
and maintenance of parking within the Common Areas.  Landlord shall have the
right to construct, maintain and operate lighting facilities within the parking
areas; to change the area, level, location and arrangement of the parking areas
and improvements therein; to restrict parking by tenants, their officers, agents
and employees to employee parking areas; to enforce parking charges (by
operation of meters or otherwise); and to do and perform such other acts in and
to the parking areas and improvements therein as, in the use of good business
judgment, Landlord shall determine to be advisable.  Any person using the
parking area shall observe all directional signs and arrows and any posted speed
limits.  In no event shall Tenant interfere with the use and enjoyment of the
parking area by other tenants of the Project or their employees or
invitees.  Parking areas shall be used only for parking vehicles.  Washing,
waxing, cleaning or servicing of vehicles, or the storage of vehicles for longer
than 48-hours, is prohibited unless otherwise authorized by Landlord.  Tenant
shall be liable for any damage to the parking areas caused by Tenant or Tenant's
employees, suppliers, shippers, customers or invitees, including without
limitation damage from excess oil leakage.  Tenant shall have no right to
install any fixtures, equipment or personal property in the parking areas. 
Tenant shall not assign or sublet any of the vehicle parking spaces, either
voluntarily or by operation of law, without the prior written consent of
Landlord, except in connection with an authorized assignment of this Lease or
subletting of the Premises.

 

 



1

--------------------------------------------------------------------------------

 



EXHIBIT G

ADDITIONAL PROVISIONS

1.  RIGHT TO EXTEND THIS LEASE.   Provided that no Default has occurred under
any provision of this Lease, either at the time of exercise of the extension
right granted herein or at the time of the commencement of such extension, and
provided further that Tenant is occupying not less than 50% of Premises and has
not assigned or sublet any of its interest in this Lease except in connection
with a Permitted Transfer, then Tenant may extend the Term of this Lease for 1
extension period of 36 months.  Tenant shall exercise its right to extend the
Term by and only by delivering to Landlord, not less than 9 months or more than
12 months prior to the Expiration Date of the Term, Tenant's irrevocable written
notice of its commitment to extend (the “Commitment Notice”).  The Basic Rent
payable under the Lease during any extension of the Term shall be determined as
provided in the following provisions.

If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the extension of the Term, then not less than 90 days or more than 120 days
prior to the Expiration Date of the Term, Landlord shall notify Tenant in
writing of the Basic Rent that would reflect the prevailing market rental rate
for a 36-month renewal of comparable space in the Project (together with any
increases thereof during the extension period) as of the commencement of the
extension period ("Landlord's Determination").  Should Tenant disagree with the
Landlord's Determination, then Tenant shall, not later than 20 days thereafter,
notify Landlord in writing of Tenant's determination of those rental terms
("Tenant's Determination").  Within 10 days following delivery of the Tenant's
Determination, the parties shall attempt to agree on an appraiser to determine
the fair market rental.  If the parties are unable to agree in that time, then
each party shall designate an appraiser within 10 days thereafter.  Should
either party fail to so designate an appraiser within that time, then the
appraiser designated by the other party shall determine the fair market
rental.  Should each of the parties timely designate an appraiser, then the two
appraisers so designated shall appoint a third appraiser who shall, acting
alone, determine the fair market rental for the Premises.  Any appraiser
designated hereunder shall have an MAI certification with not less than 5 years
experience in the valuation of commercial industrial buildings in the vicinity
of the Project.

Within 30 days following the selection of the appraiser and such appraiser's
receipt of the Landlord's Determination and the Tenant's Determination, the
appraiser shall determine whether the rental rate determined by Landlord or by
Tenant more accurately reflects the fair market rental rate for the 36-month
renewal of the Lease for the Premises, as reasonably extrapolated to the
commencement of the extension period.  Accordingly, either the Landlord's
Determination or the Tenant's Determination shall be selected by the appraiser
as the fair market rental rate for the extension period.   In making such
determination, the appraiser shall consider rental comparables for the Project
(provided that if there are an insufficient number of comparables within the
Project, the appraiser shall consider rental comparables for similarly improved
space owned by Landlord in the vicinity of the Project with appropriate
adjustment for location and quality of project), but the appraiser shall not
attribute any factor for brokerage commissions in making its determination of
the fair market rental rate.  At any time before the decision of the appraiser
is rendered, either party may, by written notice to the other party, accept the
rental terms submitted by the other party, in which event such terms shall be
deemed adopted as the agreed fair market rental.  The fees of the appraiser(s)
shall be borne entirely by the party whose determination of the fair market
rental rate was not accepted by the appraiser.

Within 20 days after the determination of the fair market rental, Landlord shall
prepare an appropriate amendment to this Lease for the extension period, and
Tenant shall execute and return same to Landlord within 10 days after Tenant’s
receipt of same.  Should the fair market rental not be established by the
commencement of the extension period, then Tenant shall continue paying rent at
the rate in effect during the last month of the initial Term, and a lump sum
adjustment shall be made promptly upon the determination of such new rental.

If Tenant fails to timely exercise the extension right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section, Tenant's right to extend the Term shall be extinguished and the
Lease shall automatically terminate as of the expiration date of the Term,
without any extension and without any liability to Landlord.  Tenant’s rights
under this Section shall belong solely to Biopharmx, Inc., a Nevada corporation,
and any Permitted Transferee and any attempted assignment or transfer of such
rights other than as part of a Permitted Transfer shall be void and of no force
and effect.  Tenant shall have no other right to extend the Term beyond the
single 36-month extension period created by this Section.  Unless agreed to in a
writing signed by Landlord and Tenant, any extension of the Term, whether
created by an amendment to this Lease or by a holdover of the Premises by
Tenant, or otherwise, shall be deemed a part of, and not in addition to, any
duly exercised extension period permitted by this Section.

2.  GOOD WORKING ORDER WARRANTY.  Landlord warrants to Tenant that the windows
and seals, fire sprinkler system, lighting, heating, ventilation and air
conditioning systems and all plumbing and electrical systems serving the
Building and the Premises (collectively, the “Building Systems”), and the roof
and structural components of the Building, shall be in good operating condition
on the Commencement Date.  Provided that Tenant shall notify Landlord that the
Building Systems are not in good operating condition within 90 days following
the Commencement Date, then Landlord shall, except as otherwise provided in this
Lease, promptly after receipt of such notice from Tenant setting forth the
nature and extent of such noncompliance, rectify same at Landlord’s sole cost
and expense and not as part of the Operating Expenses described in Exhibit B of
this Lease.  In addition to the foregoing, Landlord shall, at its sole cost and
expense, rekey all doors and deliver keys thereto to Tenant.

 



1

--------------------------------------------------------------------------------

 



EXHIBIT H

LANDLORD’S DISCLOSURES

Tenant acknowledges the following disclosures by Landlord with respect to
Hazardous Materials at the Premises.  Tenant agrees to comply with the
precautionary requirements and other provisions, set forth below, that are
associated with these Hazardous Materials.

Portions of the structures on the Premises may contain asbestos-containing
materials.  Accordingly, Tenant agrees that it will not make any repairs or
alterations to the structures on the Premises:  (a) without inquiring from
Landlord whether Tenant’s planned repairs or alterations are likely to disturb
asbestos-containing materials in the structures, and (b) if, in Landlord’s
judgment, the planned repairs or alterations will disturb the
asbestos-containing judgment, the planned repairs or alterations will disturb
the asbestos-containing materials, without securing Landlord’s prior consent to
the repairs or alterations.

 

 



1

--------------------------------------------------------------------------------

 



EXHIBIT J

SURVEY FORM

THE IRVINE COMPANY – INVESTMENT PROPERTIES GROUP

HAZARDOUS MATERIAL SURVEY FORM

The purpose of this form is to obtain information regarding the use of hazardous
substances on Investment Properties Group (“IPG”) property.  Prospective tenants
and contractors should answer the questions in light of their proposed
activities on the premises.  Existing tenants and contractors should answer the
questions as they relate to ongoing activities on the premises and should update
any information previously submitted.

If additional space is needed to answer the questions, you may attach separate
sheets of paper to this form.  When completed, the form should be sent to the
following address:

THE IRVINE COMPANY MANAGEMENT OFFICE

111 Innovation Drive

Irvine, CA  92617

Your cooperation in this matter is appreciated.  If you have any questions,
please call your property manager at (949) 720-4400 for assistance.

1.

GENERAL INFORMATION.

 

 

 

 

 

 

 

Name of Responding Company:

 

 

 

Check all that apply:

Tenant               (   )        Contractor         (   )

 

 

 

Prospective       (   )        Existing             (   )

 

 

 

 

 

 

Mailing Address:

 

 

 

Contact person & Title:

 

 

 

Telephone Number:  (   )

 

 

 

 

 

 

 

 

Current TIC Tenant(s):

 

 

 

Address of Lease Premises:

 

 

 

Length of Lease or Contract Term:

 

 

 

 

 

 

 

Prospective TIC Tenant(s):

 

 

 

Address of Leased Premises:

 

 

 

Address of Current Operations:

 

 

 

 

 

 

Describe the proposed operations to take place on the property, including
principal products manufactured or services to be conducted.  Existing tenants
and contractors should describe any proposed changes to ongoing operations.

 

 

 

 

 

 

 

 

 

 





1

--------------------------------------------------------------------------------

 



2.

HAZARDOUS MATERIALS.  For the purposes of this Survey Form, the term “hazardous
material” means any raw material, product or agent considered hazardous under
any state or federal law.  The term does not include wastes which are intended
to be discarded.

 

 

 

 

2.1

Will any hazardous materials be used or stored on site?

 

 

 

 

 

Chemical Products

Yes (   )        No (   )

 

 

Biological Hazards/Infectious Wastes

Yes (   )        No (   )

 

 

Radioactive Materials

Yes (   )        No (   )

 

 

Petroleum Products

Yes (   )        No (   )

 

 

 

 

 

2.2

List any hazardous materials to be used or stored, the quantities that will be
on-site at any given time, and the location and method of storage (e.g., bottles
in storage closet on the premises).

 

 

 

 

 

 

 

 

 

 

Hazardous Materials

 

Location and Method of

Storage

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.3

Is any underground storage of hazardous materials proposed or currently
conducted on the premises?

 

 

Yes (   )            No  (   )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If yes, describe the materials to be stored, and the size and construction of
the tank.  Attach copies of any permits obtained for the underground storage of
such substances.

 

 

 

 

 

 

 

 

 

 

 

    

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

HAZARDOUS WASTE.  For the purposes of this Survey Form, the term “hazardous
waste” means any waste (including biological, infectious or radioactive waste)
considered hazardous under any state or federal law, and which is intended to be
discarded.

 

 

 

 

 

 

 

 

 

3.1

List any hazardous waste generated or to be generated on the premises, and
indicate the quantity generated on a monthly basis.

 

 

 

 

 

 

 

 

 

 

Hazardous Materials

 

Location and Method of

Storage

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2

Describe the method(s) of disposal (including recycling) for each
waste.  Indicate where and how often disposal will take place.

 

 

 

 

 

 

 

 

 

 

Hazardous Materials

 

Location and Method of

Storage

 

Disposal Method

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.3

Is any treatment or processing of hazardous, infectious or radioactive wastes
currently conducted or proposed to be conducted on the premises?

 

 

Yes (   )            No  (   )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If so, please describe any existing or proposed treatment methods.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4

Attach copies of any hazardous waste permits or licenses issued to your company
with respect to its operations on the premises.





2

--------------------------------------------------------------------------------

 



4.

SPILLS

 

 

 

4.1

During the past year, have any spills or releases of hazardous materials
occurred on the premises?

 

 

Yes   (   )            No   (   )

 

 

 

 

 

If so, please describe the spill and attach the results of any testing conducted
to determine the extent of such spills.

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2

Were any agencies notified in connection with such spills?

 

 

Yes   (   )            No    (   )

 

 

 

 

 

If so, attach copies of any spill reports or other correspondence with
regulatory agencies.

 

 

 

 

4.3

Were any clean-up actions undertaken in connection with the spills?

 

 

Yes   (   )            No   (   )

 

 

 

 

 

If so, briefly describe the actions taken.  Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or groundwater sampling done upon completion of the clean-up work.

 

 

 

 

 

 

 

 

 

 

5.

WASTEWATER TREATMENT/DISCHARGE

 

 

 

 

5.1

Do you discharge industrial wastewater to:

 

 

 

 

 

_____storm drain?                      _____sewer?

 

 

_____surface water?                   _____no industrial discharge

 

 

 

 

5.2

Is your industrial wastewater treated before discharge?

 

 

Yes   (   )            No   (   )

 

 

 

 

 

If yes, describe the type of treatment conducted.

 

 

 

 

 

 

 

 

 

 

 

 

 

5.3

Attach copies of any wastewater discharge permits issued to your company with
respect to its operations on the premises.

 

 

 

6.

AIR DISCHARGES.

 

 

 

6.1

Do you have any air filtration systems or stacks that discharge into the air?

 

 

Yes   (   )            No   (   )

 

 

 

 

6.2

Do you operate any equipment that requires air emissions permits?

 

 

Yes   (   )            No   (   )

 

 

 

 

6.3

Attach copies of any air discharge permits pertaining to these operations.

 

 

 

7.

HAZARDOUS MATERIALS DISCLOSURES.

 

 

 

7.1

Does your company handle an aggregate of at least 500 pounds, 55 gallons or 200
cubic feet of hazardous material at any given time?

 

 

Yes   (   )            No  (   )

 

 

 

3

--------------------------------------------------------------------------------

 



 

7.2

Has your company prepared a Hazardous Materials Disclosure – Chemical Inventory
and Business Emergency Plan or similar disclosure document pursuant to state or
county requirements?

 

 

Yes   (   )            No   (   )

 

 

 

 

 

If so, attach a copy.

 

 

 

 

7.3

Are any of the chemicals used in your operations regulated under Proposition 65?

 

 

Yes   (   )            No   (   )

 

 

 

 

 

If so, describe the procedures followed to comply with these requirements.

 

 

 

 

 

 

 

 

 

 

 

 

 

7.4

Is your company subject to OSHA Hazard Communication Standard Requirements?

 

 

Yes   (   )            No   (   )

 

 

 

 

 

If so, describe the procedures followed to comply with these requirements.

 

 

 

 

 

 

 

 

 

 

8.

ANIMAL TESTING.

 

 

 

8.1

Does your company bring or intend to bring live animals onto the premises for
research or development purposes?

 

 

Yes   (   )            No   (   )

 

 

 

 

 

If so, describe the activity.

 

 

 

 

 

 

 

 

 

 

 

 

 

8.2

Does your company bring or intend to bring animal body parts or bodily fluids
onto the premises for research or development purposes?

 

 

Yes   (   )            No   (   )

 

 

 

 

 

If so, describe the activity.

 

 

 

 

 

 

 

 

 

 

 

 

9.

ENFORCEMENT ACTIONS, COMPLAINTS.

 

 

 

 

9.1

Has your company ever been subject to any agency enforcement actions,
administrative orders, lawsuits, or consent orders/decrees regarding
environmental compliance or health and safety?

 

 

Yes   (   )            No   (   )

 

 

 

 

 

If so, describe the actions and any continuing obligations imposed as a result
of these actions.

 

 

 

 

 

 

 

 

 

 

 

 

 

9.2

Has your company ever received any request for information, notice of violation
or demand letter, complaint, or inquiry regarding environmental compliance or
health and safety?

 

 

Yes   (   )            No   (   )

 

 

 

 

9.3

Has an environmental audit ever been conducted which concerned operations or
activities on premises occupied by you?

 

 

Yes   (   )            No   (   )





4

--------------------------------------------------------------------------------

 



 

9.4

If you answered “yes” to any questions in this section, describe the
environmental action or complaint and any continuing compliance obligation
imposed as a result of the same. 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 



5

--------------------------------------------------------------------------------

 



EXHIBIT X

WORK LETTER

DOLLAR ALLOWANCE

[SECOND GENERATION SPACE]

The Tenant Improvement work (herein “Tenant Improvements”) shall consist of any
work required to complete the Premises pursuant to plans and specifications
approved by both Landlord and Tenant.  All of the Tenant Improvement work shall
be performed by Technical Builders (“Landlord’s Contractor”), which contractor
has been approved by Landlord and Tenant. Landlord may require that one or more
designated subtrades be union contractors. The work shall be undertaken in
accordance with the procedures and requirements set forth below.

I.           ARCHITECTURAL AND CONSTRUCTION PROCEDURES

A.          Tenant has approved, or shall approve within the time period set
forth below, a detailed space plan for the Premises, prepared by the architect
engaged by Landlord for the work described herein (“Landlord’s Architect”),
which includes interior partitions, ceilings, interior finishes, interior office
doors, suite entrance, floor coverings, window coverings, lighting, electrical
and telephone outlets, plumbing connections, heavy floor loads and other special
requirements (“Preliminary Plan”), and (ii) an estimate, prepared by Landlord’s
Contractor of the cost for which Landlord will complete or cause to be completed
the Tenant Improvements (“Preliminary Cost Estimate”). To the extent applicable,
the Preliminary Plan shall include Landlord’s building standard tenant
improvements, materials and specifications for the Project, a list of which
shall be made available to Tenant. Tenant shall approve or disapprove the
Preliminary Plan and Preliminary Cost Estimate by signing and delivering same to
Landlord within 3 business days of its receipt by Tenant.  If Tenant disapproves
any matter, Tenant shall specify in detail the reasons for disapproval and
Landlord shall attempt to modify the Preliminary Plan and Preliminary Cost
Estimate to incorporate Tenant’s suggested revisions in a mutually satisfactory
manner.  Notwithstanding the foregoing, however, Tenant shall approve in all
respects a Preliminary Plan and Preliminary Cost Estimate not later than October
31, 2018 (“Plan Approval Date”), it being understood that Tenant’s failure to do
so shall constitute a “Tenant Delay” for purposes of this Lease.

B.          On or before the Plan Approval Date, Tenant shall provide in writing
to Landlord or Landlord’s Architect all specifications and information requested
by Landlord for the preparation of final construction documents and costing,
including without limitation Tenant’s final selection of wall and floor
finishes, complete specifications and locations (including load and HVAC
requirements) of Tenant’s equipment, and details of all other non-building
standard improvements to be installed in the Premises (collectively,
“Programming Information”).  Tenant’s failure to provide the Programming
Information by the Plan Approval Date shall constitute a Tenant Delay for
purposes of this Lease.  Tenant understands that final construction documents
for the Tenant Improvements shall be predicated on the Programming Information,
and accordingly that such information must be accurate and complete.

C.          Upon Tenant’s approval of the Preliminary Plan and Preliminary Cost
Estimate and delivery of the complete Programming Information, Landlord’s
Architect and engineers shall prepare and deliver to the parties working
drawings and specifications (“Working Drawings and Specifications”), and
Landlord’s Contractor shall prepare a final construction cost estimate (“Final
Cost Estimate”) for the Tenant Improvements in conformity with the Working
Drawings and Specifications.  Tenant shall have 3 business days from the receipt
thereof to approve or disapprove the Working Drawings and Specifications and the
Final Cost Estimate, and any disapproval or requested modification





1

--------------------------------------------------------------------------------

 



shall be limited to items not contained in the approved Preliminary Plan or
Preliminary Cost Estimate. In no event shall Tenant disapprove the Final Cost
Estimate if it does not exceed the approved Preliminary Cost Estimate. Should
Tenant disapprove the Working Drawings and Specifications and the Final Cost
Estimate, such disapproval shall be accompanied by a detailed list of
revisions.  Any revision requested by Tenant and accepted by Landlord shall be
incorporated by Landlord’s Architect into a revised set of Working Drawings and
Specifications and Final Cost Estimate, and Tenant shall approve same in writing
within 3 business days of receipt without further revision.  Tenant’s failure to
comply in a timely manner with any of the requirements of this paragraph shall
constitute a Tenant Delay.

D.          It is understood that the Preliminary Plan and the Working Drawings
and Specifications, together with any Changes thereto, shall be subject to the
prior approval of Landlord (not to be unreasonably withheld).  Landlord shall
identify any disapproved items within 3 business days (or 2 business days in the
case of Changes) after receipt of the applicable document.  Should Landlord
approve work pursuant to the foregoing that would necessitate any ancillary
Building modification or other expenditure by Landlord, then except to the
extent of any remaining balance of the “Landlord Contribution” as described
below, Tenant shall, in addition to its other obligations herein, promptly fund
the cost thereof to Landlord.

Landlord will not unreasonably withhold its approval of the Preliminary Plan,
the Working Drawings and Specifications, or any Change.  Notwithstanding
anything set forth herein to the contrary, Landlord and Tenant hereby agree that
it shall be deemed reasonable for Landlord to withhold its approval of a Change
if a "Design Problem" exists.  A “Design Problem” shall mean and refer to any
design criteria which would (a) affect the base Building or Building systems;
(b) be in non-compliance with building codes or other applicable laws; (c) cause
material interference with Landlord or other tenants of the Building; (d) affect
the certificate of occupancy or its legal equivalent for the Building or any
portion thereof; (e) be visible from the exterior of the Premises, provided that
to the extent it is visible from the exterior of the Premises, such visibility
shall be subject to Landlord's reasonable approval, (f) result in the Premises
requiring Building services beyond the level Landlord has agreed to provide to
Tenant under this Lease, or (g) would cause additional expenses to Landlord in
reletting the Premises.

E.          [Intentionally Omitted]

F.          In the event that Tenant requests in writing a revision in the
approved Working Drawings and Specifications (“Change”), then provided such
Change is acceptable to Landlord, Landlord shall advise Tenant by written change
order as soon as is practical of any increase in the Completion Cost and/or any
Tenant Delay such Change would cause.  Tenant shall approve or disapprove such
change order in writing within 3 business days following its receipt from
Landlord.  Tenant’s approval of a Change shall be accompanied by Tenant’s
payment of any resulting increase in the Completion Cost regardless of any
unutilized portion of the Landlord Contribution.  It is understood that Landlord
shall have no obligation to interrupt or modify the Tenant Improvement work
pending Tenant’s approval of a change order.

G.          Notwithstanding any provision in the Lease to the contrary, if
Tenant fails to comply with any of the time periods specified in this Work
Letter, fails otherwise to approve or reasonably disapprove any submittal within
3 business days, fails to approve in writing the Preliminary Plan and
Preliminary Cost Estimate by the Plan Approval Date, fails to provide all of the
Programming Information requested by Landlord by the Plan Approval Date, fails
to approve in writing the Working Drawings and Specifications within the time
provided herein, requests any Changes, fails to make timely payment of any sum
due hereunder, furnishes inaccurate or erroneous specifications or other
information, or otherwise delays in any manner the completion of the Tenant
Improvements (including without limitation by specifying materials that are not
readily available) or the issuance of an occupancy





2

--------------------------------------------------------------------------------

 



certificate (any of the foregoing being referred to in this Lease as “Tenant
Delay”), then Tenant shall bear any resulting additional construction cost or
other expenses, and the Commencement Date of this Lease shall be deemed to have
occurred for all purposes, including Tenant’s obligation to pay Rent, as of the
date Landlord reasonably determines that it would have been able to deliver the
Premises to Tenant but for the collective Tenant Delays.  Should Landlord
determine that the Commencement Date should be advanced in accordance with the
foregoing, it shall so notify Tenant in writing.  Landlord’s determination shall
be conclusive unless Tenant notifies Landlord in writing, within 5 business days
thereafter, of Tenant’s election to contest same by binding arbitration with the
American Arbitration Association under its Arbitration Rules for the Real Estate
Industry, and judgment on the arbitration award may be entered in any court
having jurisdiction thereof.  Pending the outcome of such arbitration
proceedings, Tenant shall make timely payment of all rent due under this Lease
based upon the Commencement Date set forth in the aforesaid notice from
Landlord.

H.          Landlord shall permit Tenant and its agents to enter the Premises up
to 5 days prior to the Commencement Date of the Lease in order that Tenant may
install cabling through its own contractor(s), subject to Landlord’s prior
written approval, and in a manner and upon terms and conditions and at times
satisfactory to Landlord’s representative.  The foregoing license to enter the
Premises prior to the Commencement Date is, however, conditioned upon Tenant’s
contractors and their subcontractors and employees working in harmony and not
interfering with the work being performed by Landlord.  If at any time that
entry shall cause disharmony or interfere with the work being performed by
Landlord, this license may be withdrawn by Landlord upon 24 hours written notice
to Tenant.  That license is further conditioned upon the compliance by Tenant’s
contractors with all requirements imposed by Landlord on third party contractors
and subcontractors, including without limitation the maintenance by Tenant and
its contractors and subcontractors of workers’ compensation and public liability
and property damage insurance in amounts and with companies and on forms
satisfactory to Landlord, with certificates of such insurance being furnished to
Landlord prior to proceeding with any such entry.  The entry shall be deemed to
be under all of the provisions of the Lease except as to the covenants to pay
Rent unless Tenant commences business activities within the Premises.  Landlord
shall not be liable in any way for any injury, loss or damage which may occur to
any such work being performed by Tenant, the same being solely at Tenant’s
risk.  In no event shall the failure of Tenant’s contractors to complete any
work in the Premises extend the Commencement Date.

I.           Tenant hereby designates ___, Telephone No. ___, as its
representative, agent and attorney-in-fact for the purpose of receiving notices,
approving submittals and issuing requests for Changes, and Landlord shall be
entitled to rely upon authorizations and directives of such person(s) as if
given directly by Tenant. Tenant may amend the designation of its construction
representative(s) at any time upon delivery of written notice to Landlord.

J.           It is understood that some or all of the Tenant Improvements shall
be done during Tenant’s occupancy of the Premises.  In this regard, Tenant
agrees to assume any risk of injury, loss or damage which may result.  Tenant
further agrees that it shall be solely responsible for relocating its office
equipment and furniture in the Premises in order for Landlord to complete the
work in the Premises and that no rental abatement shall result while the Tenant
Improvements are completed in the Premises.

II.          COST OF TENANT IMPROVEMENTS

A.          Landlord shall complete, or cause to be completed, the Tenant
Improvements, at the construction cost shown in the Final Cost Estimate (subject
to the provisions of this Work Letter), in accordance with final Working
Drawings and Specifications approved by both Landlord and Tenant.  Landlord
shall pay towards the final construction costs





3

--------------------------------------------------------------------------------

 



(“Completion Cost”) as incurred a maximum of $259,446.00 (“Landlord
Contribution”), based on $22.00 per usable square foot of the Premises, and
Tenant shall be fully responsible for the remainder (“Tenant Contribution”). If
the actual cost of completion of the Tenant Improvements is less than the
maximum amount provided for the Landlord Contribution or remains unused after
March 31, 2019, such savings shall inure to the benefit of Landlord and Tenant
shall not be entitled to any credit or payment or to apply the savings toward
additional work.

B.          The Completion Cost shall include all direct costs of Landlord in
completing the Tenant Improvements, including but not limited to the
following:  (i) payments made to architects, engineers, contractors,
subcontractors and other third party consultants in the performance of the work,
(ii) permit fees and other sums paid to governmental agencies, (iii) costs of
all materials incorporated into the work or used in connection with the work
(excluding any furniture, fixtures and equipment relating to the Premises), and
(iv) signage costs. The Completion Cost shall also include an
administrative/supervision fee to be paid to Landlord in the amount of 3% of all
such direct costs.

C.          Prior to start of construction of the Tenant Improvements, Tenant
shall pay to Landlord 50% of the amount of the Tenant Contribution set forth in
the approved Final Cost Estimate.  The remaining 50% of the amount of the Tenant
Contribution set forth in the approved Final Cost Estimate shall be due to
Landlord upon substantial completion of the Tenant Improvements.  In addition,
if the actual Completion Cost of the Tenant Improvements is greater than the
Final Cost Estimate because of modifications or extras requested by Tenant and
not reflected on the approved working drawings, or because of Tenant Delays,
then Tenant shall pay to Landlord, within 20 days following submission of an
invoice therefor, all such additional costs, including any additional
architectural fee.  If Tenant defaults in the payment of any sums due under this
Work Letter, Landlord shall (in addition to all other remedies) have the same
rights as in the case of Tenant’s failure to pay rent under the Lease.

 

 



4

--------------------------------------------------------------------------------

 



EXHIBIT Y

PROJECT DESCRIPTION

Picture 2 [bpmx20181031ex10116425c002.jpg]

1

--------------------------------------------------------------------------------